



PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
dated as of May 18, 2018 (the “Effective Date”), by and between SRT SECURED
TOPAZ, LLC, a Delaware limited liability company (“Seller”), and GINGER
INVESTORS, LLC, a California limited liability company, or its permitted
assignee (“Buyer”).
Recitals
A.    Buyer desires to acquire the Property from Seller and Seller desires to
sell the Property to Buyer, upon the terms and subject to the conditions set
forth in this Agreement. The Property consists of and includes the Land and
Improvements (the Real Property), the Lease, the Personal Property and the
General Intangibles (as each such term is defined in Addendum 1 attached
hereto).
NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Parties hereby agree as
follows:
1.Definitions. Capitalized terms used in this Agreement shall have the meanings
set forth in Addendum I attached hereto.
2.Agreement to Purchase and Sell. Subject to and upon the terms and conditions
herein set forth and the representations and warranties contained herein, Seller
agrees to sell the Property to Buyer, and Buyer agrees to purchase the Property
from Seller.
3.Consideration. Seller and Buyer agree that the total Consideration for the
Property shall be Four Million One Hundred Sixty Thousand and No/100ths Dollars
($4,160,000.00).
(a)    Deposit; Additional Deposit; Balance of Consideration. The Consideration
shall comprise the following components:
(i)    Initial Earnest Money Deposit; Remaining Earnest Money Deposit. Within
two (2) Business Days of the Effective Date, Buyer shall deposit the Initial
Earnest Money Deposit in escrow with the Title Company. If Buyer notifies Seller
in writing on or before the end of the Due Diligence Period of Buyer’s election
to proceed to close pursuant to the terms hereof, Buyer shall deposit the
Remaining Earnest Money Deposit with the Title Company within two (2) Business
Days after the Approval Date. At Buyer’s request made to the Title Company the
Earnest Money shall be held in a federally insured interest-bearing account and
interest accruing thereon shall be for the account of Buyer; provided, however,
Buyer shall be solely responsible for any costs or fees associated with such
account and such account shall permit immediate withdrawal of funds without
penalty. In the event the transaction




Purchase and Sale Agreement
Page 1 of 32
941120.4

--------------------------------------------------------------------------------





contemplated hereby is consummated, the Earnest Money plus interest accrued
thereon while held by the Title Company shall be credited against Buyer’s
payment obligations under this Agreement.
(ii)    Cash. Immediately available funds, in an amount equal to the
Consideration, less the Earnest Money and the Non-Refundable Payment.
(b)    Non-Refundable Payment. Promptly after receipt of the Earnest Money, as
consideration for Seller’s agreement to the terms of Section 4, below, and as a
condition precedent to the effectiveness of this Agreement, the Title Company
shall deliver directly to Seller from the Earnest Money Deposit, in cash or by
wire transfer, immediately available funds in the amount of One Hundred and
No/100ths Dollars ($100.00) (the “Non-Refundable Payment”), as consideration for
Buyer’s rights under Section 4 of this Agreement and Seller’s execution and
delivery of this Agreement. The Non-Refundable Payment shall be fully earned and
retained by Seller immediately upon receipt and, notwithstanding any provisions
of this Agreement to the contrary, the Non-Refundable Payment shall not be
returned to Buyer in any circumstance but shall be applicable to the
Consideration at the Close of Escrow. Buyer acknowledges that Seller would not
have agreed to the terms of Section 4 of this Agreement had Buyer not made the
Non-Refundable Payment to Seller on the terms set forth in this Section 3(b).
(c)    No Financing Contingency. Buyer acknowledges and agrees that the
acquisition of the Property by Buyer is not conditioned upon Buyer obtaining
financing for all or any portion of the Purchase Price. Notwithstanding the
foregoing sentence, Seller agrees to reasonably cooperate with Buyer, at no cost
to Seller, in accommodating the reasonable requests of Buyer related to Buyer’s
financing; provided, however, Seller shall not be obligated to (i) provide any
affidavits, certifications, statements, representations or warranties to or for
the benefit of Buyer’s lender, about Seller, the Property or any aspect thereof,
except as otherwise required in this Agreement, (ii) incur or undertake
additional or other liability or obligation beyond those set forth in this
Agreement, or to Buyer’s lender, even if such liability or obligation currently
exists under this Agreement, to Buyer; (ii) take any action inconsistent with
the terms of this Agreement or any action which, if taken, would effectively
modify the terms of this Agreement. For the avoidance of doubt and by way of
example, if Buyer’s lender requests a form of tenant estoppel other than that
which is called for under the terms of this Agreement, and Seller accommodates
such request, such accommodation shall not modify the terms of this Agreement
applicable to tenant estoppels. Seller’s cooperation in or accommodation of
Buyer’s requests relating to its financing does not create or imply that Buyer’s
financing or any component thereof is a Buyer Closing Condition, and Buyer
expressly waives the right to asset any such claim premised on Seller’s
cooperation with Buyer or Buyer’s lender.
4.Buyer’s Due Diligence. As more fully provided below, Seller agrees to and will
assist and cooperate with Buyer in obtaining access to the Property and certain
documents relating thereto for purposes of inspection and due diligence.




Purchase and Sale Agreement
Page 2 of 32
941120.4

--------------------------------------------------------------------------------





(a)    Physical Inspection of the Property. At any time(s) reasonably requested
by Buyer following the Effective Date and prior to Closing, Seller shall afford
Buyer and its authorized representatives reasonable access to the Property for
purposes of satisfying Buyer with respect to the suitability of the Property for
Buyer’s purposes, the representations, warranties and covenants of Seller
contained herein and the satisfaction of any conditions precedent to the
Closing; provided, however, that Buyer shall not disturb or interfere with the
rights of any Tenant. Buyer shall provide Seller with notice on a Business Day
not less than twenty-four (24) hours prior to any such inspections, and Seller,
at its election, shall have the right to have a representative present during
any such investigations. Seller shall have the right at all times to have a
representative of Seller accompany any of Buyer or Buyer’s Agents while such
persons are on the Property. Buyer may conduct Tenant interviews, provided Buyer
has given Seller notice on a Business Day not less than twenty-four (24) hours
prior to any such interview, and provided further that Seller shall have the
right to be present at all such interviews. Notices to Seller pursuant to this
Section 4(a) may be delivered orally (if made in person, and not via voicemail,
to Alan Shapiro at 650-581-7606), or by email (if made to Alan Shapiro at
alan.shapiro@glenborough.com and no “out of office” response or other response
indicating delivery failure or Mr. Shapiro’s unavailability is generated).
(b)    Physical Testing. Buyer shall not conduct or allow any Physical Testing
without Seller’s prior written consent, which consent may be withheld at
Seller’s sole and absolute discretion. Buyer shall provide Seller with notice
not less than three (3) Business Days prior to the commencement of any Physical
Testing, and if approved by Seller, Seller shall have the right to have its own
consultant present for any such work. Buyer acknowledges and agrees that
Seller’s review of Buyer’s work plan is solely for the purpose of protecting
Seller’s interests, and shall not be deemed to create any liability of any kind
on the part of Seller in connection with such review that, for example, the work
plan is adequate or appropriate for any purpose or complies with applicable
legal requirements. All Physical Testing and all other work and investigations
shall be performed in compliance with all local, state and federal laws, rules
and regulations, including, without limitation, any and all permits required
thereunder, all of which shall be at the sole cost and expense of Buyer.
(c)    Damage; Indemnity. Notwithstanding anything in this Agreement to the
contrary, any entry upon, inspection, or investigation of the Property by Buyer
or Buyer’s Agents, whether performed before or after the Effective Date, shall
be performed at the sole risk and expense of Buyer, and Buyer shall be solely
and absolutely responsible for the acts or omissions of Buyer and any of Buyer’s
Agents. Furthermore, Buyer shall protect, indemnify, defend and hold Seller, and
its successors, assigns, and affiliates harmless from and against any and all
losses, damages (whether general, consequential, punitive or otherwise),
liabilities, claims, causes of action, judgments, costs and legal or other
expenses (including, but not limited to, reasonable attorneys’ fees and costs)
(collectively, “Access Claims”) suffered or incurred by any or all of such
indemnified Parties to the extent resulting from (i) any act or omission of
Buyer or Buyer’s Agents in connection with entry upon the Property by Buyer or
Buyer’s Agents, or the activities, studies or investigations conducted at, to or
on the Property by Buyer or Buyer’s Agents, or (ii) any breach on the part of
Buyer of its obligations under this Section 4. If, at any time prior to Closing,
Buyer or Buyer’s Agents




Purchase and Sale Agreement
Page 3 of 32
941120.4

--------------------------------------------------------------------------------





cause any damage to the Property, Buyer shall, at its sole expense, promptly
restore the Property to substantially the same condition as existed immediately
prior to the occurrence of such damage, as reasonably determined by Seller.
Buyer’s obligation to indemnify, defend and hold Seller harmless shall not apply
to matters to the extent arising or resulting from (i) the mere discovery by
Buyer of any pre-existing defects in the Property (except to the extent Buyer or
Buyer’s Agents exacerbate any such pre-existing condition or such discovery is
made in violation of the terms of this Agreement pertaining to Physical
Testing); or (ii) the discovery by Buyer of any Hazardous Materials within, on
or adjacent to the Property that were not released or deposited by Buyer or any
of Buyer’s Agents (except to the extent that Buyer or Buyer’s Agents exacerbate
the scope or effect of, or cause additional or further release of, any such
Hazardous Materials, or such discovery is made in violation of the terms of this
Agreement pertaining to Physical Testing). Buyer’s obligations under this
Section 4 shall survive the termination of this Agreement or the Closing, as the
case may be, notwithstanding any other provisions herein to the contrary, and
shall not be limited by the terms of Section 14(c). Buyer shall, at all times,
keep the Property free and clear of any mechanics’, materialmen’s or design
professional’s claims or liens arising out of or relating to Buyer’s or Buyer’s
Agents’ investigations of the Property, whether occurring before or after the
Effective Date.
(d)    Liability Insurance. Prior to any entry onto the Property by Buyer or
Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer has
procured comprehensive general liability insurance specific to the Property (or
with the requisite limits dedicated to the Property) on an “occurrence” form
policy covering (at a minimum) (i) the activities of Buyer and Buyer’s Agents on
the Property during the period from the Effective Date through the Closing Date;
and (ii) Buyer’s indemnity obligation under this Agreement. Such policy shall
provide for a combined single limit in the minimum amount of $1,000,000, be
issued by a company authorized to do business in the State in which the Property
is located and have a deductible not to exceed $25,000. Seller shall be named as
an additional insured under all such liability insurance and Buyer shall deliver
to Seller a copy of the insurer’s endorsements which name Seller as an
additional insured and provide for contractual liability coverage, prior to any
entry onto the Property by Buyer or Buyer’s Agents. In addition, and prior to
any entry onto the Property by Buyer or Buyer’s Agents, Buyer shall deliver to
Seller ACORD certificates evidencing that the insurance required under this
section is in full force and effect.
(e)    Delivery of Documents and Records. On or before the Effective Date,
Seller delivered the Due Diligence Materials to an electronic data room and
provided Buyer with access to the electronic data room. Except as specifically
set forth herein, Seller makes no representations or warranties as to the truth,
accuracy or completeness of any materials, data or other information supplied to
Buyer in connection with Buyer’s inspection of the Property (e.g., that such
materials are complete, accurate, or the final version thereof, or that all such
materials are in the Seller’s possession). It is the Parties’ express
understanding and agreement that such materials are provided only for Buyer’s
convenience in making its own examination and determination prior to the
Approval Date, as to whether or not it wishes to purchase the Property, and, in
doing so, Buyer shall rely exclusively on its own independent




Purchase and Sale Agreement
Page 4 of 32
941120.4

--------------------------------------------------------------------------------





investigation and evaluation of every aspect of the Property and, except as
expressly set forth herein, not on any materials supplied by Seller. Buyer
expressly disclaims any intent to rely on any such materials provided to it by
Seller in connection with its own inspections and agrees that it shall rely
solely on its own independently developed or verified information. Buyer agrees
that delivery may be accomplished by access to the Due Diligence Materials in an
electronic data room established by Seller or Seller’s Broker.
(f)    Contacts with Property Managers. At any time reasonably requested by
Buyer following the Effective Date and prior to Closing, Buyer may contact and
interview the property manager/leasing agent(s) for the Property on a Business
Day, provided Buyer shall give Seller written notice on a Business Day not less
than forty-eight (48) hours in advance of the time Buyer desires to conduct such
interview, and Seller or its representative may be present during such
interview. Notices to Seller pursuant to this subsection may be delivered orally
(if made in person, and not via voicemail, to Alan Shapiro at 650-581-7606), or
by email (if made to Alan Shapiro at alan.shapiro@glenborough.com and no “out of
office” response or other response indicating delivery failure or Mr. Shapiro’s
unavailability is generated).
(g)    Service Contracts. Seller will terminate all Service Contracts with
respect to the Property as of the Closing Date, and will be responsible for and
shall pay all amounts owing under such Service Contracts.
(h)    Approval of Title. Promptly after the Effective Date, Seller shall
request that the Title Company deliver to Buyer a Preliminary Title Report with
links to or copies of any underlying exceptions or documents referenced therein.
No later than six (6) days prior to the end of the Due Diligence Period, Buyer
shall advise Seller what exceptions to title, if any, will be accepted by Buyer.
Seller shall have three (3) days after receipt of Buyer’s objections to give to
Buyer: (A) written notice that Seller will remove such objectionable exceptions
on or before the Closing Date; or (B) written notice that Seller elects not to
cause such exceptions to be removed. Seller’s failure to give notice to Buyer
within the three (3) Business Day period shall be deemed to be Seller’s election
not to cause such exceptions to be removed. If Seller gives Buyer notice or is
otherwise deemed to have elected to proceed under clause (B), Buyer shall have
until the earlier of (i) three (3) days after receipt of Seller’s actual or
deemed notice as to Seller’s unwillingness to cause such exceptions to be
removed, or (ii) the end of the Due Diligence Period, to elect to proceed with
the transaction or terminate this Agreement. If Buyer fails to give Seller
notice of its election on or before the expiration of such period, Buyer shall
be deemed to have elected to terminate this Agreement. If Seller gives notice
pursuant to clause (A) and fails to remove any such objectionable exceptions
from title prior to the Closing Date, and Buyer is unwilling to take title
subject thereto, Buyer shall have the right to elect to terminate this Agreement
and Section 14(a) shall apply. Notwithstanding the foregoing, Buyer shall be
deemed to have objected to any lien encumbering the Property that secures the
payment of money, such as mechanics’ liens, materialmen’s liens and judgment
liens, and the liens of deeds of trust and mortgages (collectively, “Monetary
Liens”), unless Buyer otherwise notifies Seller in writing. Monetary Liens shall
not include non-delinquent assessments or bond amounts encumbering




Purchase and Sale Agreement
Page 5 of 32
941120.4

--------------------------------------------------------------------------------





the Property and reflected in the tax bills for the Property, non-delinquent
property taxes or assessments, or non-delinquent dues, costs or assessments
under declarations, reciprocal easements, or other covenants, conditions or
restrictions to which the Property is subject. Seller hereby agrees to remove at
or before the Closing and shall cause the Property to be delivered free and
clear of, Monetary Liens caused by Seller, subject in the case of the lien in
favor of the Existing Lender, to the Existing Lender’s consent to the release of
the Property from the lien. Buyer agrees that “removal” of an exception shall
include the Title Company’s willingness to endorse over such exception or
provide affirmative assurance to Buyer of no loss or damage to Buyer from such
exception.
(i)    New Exceptions. In the event the Title Company notifies Buyer of any New
Exceptions to title after the Approval Date, Buyer shall have two (2) Business
Days in which to notify Seller of its approval or disapproval of such New
Exception. Failure to deliver notice of approval of such New Exception shall be
deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to waive such objection to title and
proceed to Closing, or terminate this Agreement, in which case Section 14(a)
shall apply. Failure by Buyer to deliver notice of waiver shall be deemed
Buyer's objection to title and election to terminate this Agreement. Buyer
agrees that “removal” of a New Exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such New Exception.
(j)    Survey. Seller has provided Buyer with a copy of an ALTA/NSPS survey of
the Property (the “Survey”) completed in 2015, prior to the creation of the
Property as a separate legal parcel by recordation of the Parcel Map. If Buyer
elects ALTA extended coverage title insurance, with survey coverage, Buyer shall
have the right, at its cost, to update, modify, amend or re-certify the Survey
as necessary in order for the Title Company to delete the survey exception from
the Title Policy or to otherwise satisfy Buyer’s objectives. Seller will consent
to the use and update of such Survey by Buyer, at Buyer’s cost. Buyer shall have
the right to object to any matters shown in the Survey no later than three (3)
days prior to the end of the Due Diligence Period in accordance with Section
4(h). The receipt of a Survey shall not be a condition precedent to Buyer’s
obligation to close the escrow.
(k)    Title Commitment during Due Diligence Period. Buyer shall use diligent,
good faith efforts to obtain from the Title Company no later than the end of the
Due Diligence Period, such assurances and commitments as to policy form,
coverage and endorsements as Buyer may request for the Title Policy. Delivery of
the Approval Notice to Seller prior to the end of the Due Diligence Period shall
constitute Buyer’s approval of matters affecting title to the Property,
including any such matters as are shown on the Survey, subject to Buyer’s rights
under Section 4(h) and any New Exceptions. Buyer may elect to obtain an owner’s
ALTA extended coverage title insurance policy, and such endorsements as Buyer




Purchase and Sale Agreement
Page 6 of 32
941120.4

--------------------------------------------------------------------------------





may require, at Buyer’s cost. Seller shall execute and deliver to the Title
Company the form of owner’s title affidavit set forth in Exhibit G to this
Agreement. It shall be a condition to Buyer’s obligation to close the Escrow
that the Title Company not be unwilling or unable to deliver to Buyer as of the
Closing its irrevocable commitment to issue to Buyer its Title Policy consistent
in all material respects with the commitment, if any, made by the Title Company
as of the Approval Date, subject to New Exceptions approved by Buyer. For the
avoidance of doubt, and without limiting the foregoing, if, as of the delivery
of the Approval Notice, Buyer is negotiating with the Title Company as to the
terms, coverage or endorsements to the Title Policy, it shall not be a condition
to Buyer’s obligation to close Escrow that the Title Company agree to such
requests by Buyer or provide the coverage or assurances sought by Buyer. If,
prior to the Approval Date, Buyer fails to obtain a commitment from the Title
Company generally or as to any particular exception or term of the Title Policy
sought by Buyer, Buyer shall be deemed, as of the Approval Date, to have waived
objections to such matters (notwithstanding any further efforts to address such
issues with the Title Company, and notwithstanding any agreement by Seller to
cooperate with Buyer or the Title Company in addressing such matters) and
approved all exceptions to title other than Monetary Liens and subsequent New
Exceptions.
(l)    Buyer’s Right to Terminate. At any time up to and including the Approval
Date, Buyer has the unqualified right to terminate this Agreement for any reason
or no reason and obtain a full refund of the Earnest Money (and any interest
thereon), subject to Buyer’s obligations to return Due Diligence Materials to
Seller as provided in the Section entitled “Conditions to Closing.” On or before
the end of the Due Diligence Period, if Buyer is satisfied with its due
diligence review of the Property and matters affecting the Property and wishes
to proceed with the acquisition of the Property under this Agreement, Buyer
shall give the Seller written notice of its approval of the Property and
election to proceed under this Agreement (the “Approval Notice”). If Buyer fails
to deliver an Approval Notice to Seller on or before the end of the Due
Diligence Period, Buyer shall be deemed to have elected to terminate this
Agreement, the Agreement shall automatically terminate as of the end of the Due
Diligence Period, and Buyer’s Earnest Money (and any interest thereon) shall
immediately be returned to Buyer. If Buyer timely delivers its Approval Notice
to Seller and timely deposits the Remaining Earnest Money with the Escrow
Holder, the Earnest Money shall become non-refundable to Buyer except as
specifically set forth herein.
(m)    Natural Hazard Disclosure Statement. Promptly after the Effective Date,
Seller shall cause a third party vendor to prepare and deliver to Seller, for
transmittal to Buyer, a Natural Hazards Disclosure Statement pertaining to each
Property. Buyer acknowledges and agrees that notwithstanding express language in
such report to the contrary, Seller makes no representations or warranties as to
the truth, accuracy or completeness of such report or any information contained
in such report, and Buyer shall rely on its own investigation and due diligence
as to the completeness or accuracy of such report and any information contained
therein.
5.Conditions to Closing.




Purchase and Sale Agreement
Page 7 of 32
941120.4

--------------------------------------------------------------------------------





(a)    Buyer Closing Conditions. The conditions set forth in this Section 5(a)
are conditions precedent to Buyer’s obligation to acquire the Property (“Buyer
Closing Conditions”). The Buyer Closing Conditions are intended solely for the
benefit of Buyer. If any of the Buyer Closing Conditions is not satisfied, Buyer
shall have the right in its sole discretion either to waive the Buyer Closing
Condition and proceed with the acquisition of the Property without adjustment to
the Consideration or terminate this Agreement by written notice to Seller and
the Title Company.
(i)    Representations and Warranties; Performance. The representations and
warranties of the Seller contained in Addendum II shall be true and correct in
all material respects as of the Closing Date as though made at and as of the
Closing Date, and Seller shall have timely performed all obligations and
covenants of Seller under this Agreement requiring performance prior to the
Closing.
(ii)    Title Company Commitment. The Title Company shall not have withdrawn or
modified in any material respect its commitment made as of the Approval Date (if
any), to issue the Title Policy at the Closing, subject to New Exceptions
approved by Buyer.
(iii)    Tenant Estoppel. Seller shall have delivered to Buyer the Tenant
Estoppel on or before five (5) days prior to the Closing Date, as required under
Section 8 hereunder.
(b)    Seller Closing Conditions. The conditions set forth in this Section 5(b)
are conditions precedent to Seller’s obligation to sell the Property (“Seller
Closing Conditions”). The Seller Closing Conditions are intended solely for the
benefit of Seller. If any of the Seller Closing Conditions is not satisfied,
Seller shall have the right in its sole discretion either to waive the Seller
Closing Condition and proceed with the transaction or terminate this Agreement
by written notice to Buyer and the Title Company.
(i)    Lender Consent and Agreement. The Existing Lender shall have confirmed in
writing to Seller that all conditions to the release of the Property from the
lien of such lender’s deed of trust have been satisfied, and the Existing Lender
shall have released its lien on the Property.
(ii)    Representations and Warranties; Performance. The representations and
warranties of Buyer contained herein shall be true and correct in all material
respects as of the Closing Date as though made at and as of the Closing Date,
and Buyer shall have timely performed all covenants and obligations of Buyer
under this Agreement requiring performance prior to the Closing.
(c)    Deemed Approval of Conditions. In the event that any Party having the
right of cancellation hereunder based on failure of a condition precedent set
forth herein does not inform the other Party and Title Company in writing of the
failure of any condition precedent made for the benefit of such Party prior to
the Closing, such failure shall be deemed to have been waived, effective as of
the Closing; provided that a Party shall not be deemed to have




Purchase and Sale Agreement
Page 8 of 32
941120.4

--------------------------------------------------------------------------------





waived any claim for breach of any representation or warranty by the other Party
unless such Party has Actual Knowledge of such breach prior to Closing, in which
case such Party shall be deemed to have waived any claim for breach of any
representation or warranty of the other Party premised on the event, occurrence
or circumstance of which such Party had Actual Knowledge prior to the Closing.
(d)    Return of Materials. Upon termination of this Agreement and the escrow
for failure of a condition precedent or upon termination by Buyer prior to the
end of the Due Diligence Period, and upon Seller’s written request, Buyer shall
return to Seller or otherwise delete or destroy all Due Diligence Materials
delivered to Buyer by Seller.
6.Closing and Escrow.
(a)    Closing. The Closing shall occur through the Title Company on the Closing
Date.
(b)    Deposit of Agreement and Escrow Instructions. The Parties shall promptly
deposit a fully executed copy of this Agreement with Title Company and this
Agreement shall serve as escrow instructions to Title Company for consummation
of the transactions contemplated hereby. Title Company is not a party to this
Agreement and its execution and acknowledgement of this Agreement is solely for
the purpose of acknowledging receipt of a copy of this Agreement, and is not a
condition to the effectiveness of this Agreement as between Buyer and Seller.
The Parties agree to execute such additional escrow instructions as may be
appropriate to enable Title Company to comply with the terms of this Agreement;
provided, however, that in the event of any conflict between the provisions of
this Agreement and any supplementary escrow instructions, the terms of this
Agreement shall control unless such supplementary instructions are signed by
both Buyer and Seller and a contrary intent is expressly indicated in such
supplementary instructions. Seller and Buyer hereby designate Title Company as
the “reporting person” for the transaction pursuant to Section 6045(e) of the
Internal Revenue Code and the regulations promulgated thereunder.
(c)    Seller’s Deliveries to Escrow. At or before the Closing, Seller shall
deliver to the Title Company, in escrow, the following:
(i)    the original duly executed and acknowledged Deed;
(ii)    a duly executed original Assignment of Leases;
(iii)    a duly executed original Bill of Sale;
(iv)    a duly executed original Assignment of General Intangibles;
(v)    a FIRPTA affidavit (in the form attached as Exhibit E) pursuant to
Section 1445(b)(2) of the Internal Revenue Code of 1986, and on which Buyer is
entitled to rely, that Seller is not a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code, and any equivalents required by
the state in which the Property is located;




Purchase and Sale Agreement
Page 9 of 32
941120.4

--------------------------------------------------------------------------------





(vi)    any other instruments, records or correspondence called for hereunder
which have not previously been delivered.
Seller shall instruct the Title Company to deliver a conformed copy of the
original Deed, and the originals of the other, foregoing documents, to Buyer
upon Closing.
(d)    Seller’s Deliveries to Buyer.
(i)    Deliveries at Closing. At or before the Closing, Seller shall deliver to
Buyer the following:
a)    a Rent Roll dated as of the first day of the month in which the Closing
Date occurs;
b)    subject to Seller’s obligations in Section 8, a duly executed original
Tenant Estoppel, to the extent required hereunder;
c)    one original form notice to Tenant, informing it of this transaction; and
d)    all keys, combinations and electronic passwords to the Property.
(ii)    Deliveries After Closing. Promptly after closing, Seller shall deliver
to Buyer the following, to the extent they have not already been delivered:
a)    originals of the Lease, to the extent available; and
b)    any other instruments, records or correspondence called for hereunder
which have not previously been delivered, to the extent available.
(e)    Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall
deliver or cause to be delivered in escrow to the Title Company the following:
(i)    a duly executed Assignment of Leases;
(ii)    a duly executed Assignment of General Intangibles; and
(iii)    the Cash.
(f)    Deposit of Other Instruments. Seller and Buyer shall each deposit such
other instruments as are reasonably required by Title Company or otherwise
required to close the escrow and consummate the transactions described herein in
accordance with the terms hereof.
7.Closing Adjustments and Prorations. With respect to the Property, the
following adjustments shall be made, and the following procedures shall be
followed:




Purchase and Sale Agreement
Page 10 of 32
941120.4

--------------------------------------------------------------------------------





(a)    Basis of Prorations. All prorations shall be calculated as of 12:01 a.m.
on the Closing Date, on the basis of a 365-day year.
(b)    Items Not to be Prorated. There shall be no prorations or adjustments of
any kind with respect to:
(i)    Insurance Premiums. Buyer shall be responsible to obtain insurance
covering such risks as Buyer deems necessary or appropriate, commencing as of
the Closing Date.
(ii)    Delinquent Rents for Full Months Prior to the Month in which the Closing
Occurred. Delinquent Rents for full months prior to the month in which the
Closing occurred shall remain the property of Seller, and Buyer shall have no
claim thereto, whether collected before or after the Closing. Seller shall have
the right to take collection measures against Tenant (including litigation),
however Seller shall not seek any remedy which would interfere with Tenant’s
continued occupancy and full use of its premises under Tenant’s Lease, or
Buyer’s rights to receive Rents with respect to any period from or after the
Closing Date. In the event that Buyer collects any delinquent Rents relating to
any period before the Closing Date, Buyer shall promptly pay such amounts (less
Buyer’s commercially reasonable expenses incurred in connection therewith) over
to Seller in accordance with the procedures set forth in subsection (d) below.
Buyer shall use commercially reasonable efforts to collect such amounts due from
Tenant; provided that Buyer shall not be required to interfere with Tenant’s
continued occupancy and full use of its premises under Tenant’s Lease, or
Buyer’s rights to receive Rents or Additional Rent with respect to any period
beginning on the Closing Date
(iii)    Additional Rents Relating to Full or Partial Months Prior to the
Closing Date. If Additional Rents relating to full or partial months prior to
the Closing Date are not finally adjusted between Seller and Tenant until after
the Closing Date, then any refund to which Tenant may be entitled shall be the
obligation of Seller, and any additional amounts due from Tenant for such period
shall be the property of Seller. Buyer shall have no obligation with respect to
any such refund due to Tenant and no claim to any such amounts due from Tenant,
except that Buyer shall promptly pay to Seller any such delinquent Additional
Rent amounts as it actually collects (less Buyer’s commercially reasonable
expenses incurred in connection therewith), in accordance with the procedures
set forth in subsection (d) below. Seller shall have the right to take
collection measures against any delinquency on the part of Tenant (including
litigation), however Seller shall not seek any remedy which would interfere with
Tenant’s continued occupancy and full use of its premises under Tenant’s Lease,
or Buyer’s rights to receive Rent with respect to any period from or after the
Closing Date. If Seller receives any refund of expenses paid prior to the
Closing and relating to a period prior to the Closing, and such expenses were
reimbursed in whole or in part by Tenant, Seller shall refund to Tenant its
share of any such refund. Buyer shall use commercially reasonable efforts to
collect such




Purchase and Sale Agreement
Page 11 of 32
941120.4

--------------------------------------------------------------------------------





amounts due from Tenant; provided that Buyer shall not be required to interfere
with Tenant’s continued occupancy and full use of its premises under Tenant’s
Lease, or Buyer’s rights to receive Rent or Additional Rent with respect to any
period beginning on the Closing Date.
(c)    Closing Adjustments. At least five (5) days prior to Closing, Seller
shall prepare and deliver to Buyer for review, comment and agreement, a
proration statement for the Property, and each Party shall be credited or
charged at the Closing, in accordance with the following:
(i)    Rents and Additional Rents. Seller shall account to Buyer for any Rents
and Additional Rents actually collected by Seller for the rental period in which
the Closing occurs, and Buyer shall be credited for its pro rata share.
(ii)    Expenses.
a)    Prepaid Expenses. To the extent Expenses have been paid prior to the
Closing Date for the rental period in which the Closing occurs, Seller shall
account to Buyer for such prepaid Expenses, and Seller shall be credited for the
amount of such prepaid Expenses applicable to the period after the Closing Date.
b)    Unpaid Expenses. To the extent Expenses relating to the rental period in
which the Closing occurs are unpaid as of the Closing Date but are
ascertainable, Buyer shall be credited for Seller’s pro rata share of such
Expenses for the period prior to the Closing Date.
(iii)    Property Taxes. Subject to the limitations described in this
subsection, the Title Company shall pro-rate real property taxes and any special
assessments (collectively, “Property Taxes”) based on the most recent available
tax bills.
a)    Pre-Paid Property Taxes. The County required, in connection with the
recordation of the parcel map creating the Property as a separate, legal parcel,
that Seller pre-pay estimated Property Taxes for the Real Property and the
center of which the Real Property is a part, for tax year 2018-2019 in the
amount of $104,300 (“Pre-Paid Property Taxes”). The Pre-Paid Property Taxes
include an estimate for the Real Property in the amount of $46,173.01 (the
“Allocated Share”). At the Closing, Buyer shall reimburse Seller for the full
amount of its Allocated Share of Pre-Paid Property Taxes.
b)     Post-Closing Adjustment. Property Taxes for tax year 2017-2018 shall be
subject to a post-Closing adjustment once the actual tax bills are available (to
the extent that the same are not available at Closing for the period in which
the Closing occurs). Property Taxes for tax year 2018-2019 shall be subject to a
post-Closing adjustment once the actual tax bills for the Property (as
subdivided by the Parcel Map) are available. Notwithstanding




Purchase and Sale Agreement
Page 12 of 32
941120.4

--------------------------------------------------------------------------------





anything herein to the contrary, Buyer shall be solely responsible for any
increased taxes resulting from the change in ownership of the Property from
Seller to Buyer or resulting from an increased tax levy based upon the
Consideration paid hereunder. This subsection shall survive the Closing.
(d)    Post-Closing Adjustments. After the Closing Date, Seller and Buyer shall
make post-Closing adjustments in accordance with the following:
(i)    Non-delinquent Rents. If either Buyer or Seller collects any
non-delinquent Rents or Additional Rents applicable to the month in which the
Closing occurred, such Rents or Additional Rents shall be prorated as of the
Closing Date and paid to the Party entitled thereto within ten (10) days after
receipt.
(ii)    Delinquent Rents for month in which the Closing occurred. If either
Buyer or Seller collects any Rents or Additional Rents that were delinquent as
of the Closing Date and that relate to the rental period in which the Closing
occurred, then such Rents or Additional Rents shall be applied in the following
order of priority: first, to reimburse Buyer or Seller for all reasonable
out-of-pocket, third-party collection costs actually incurred by Buyer or Seller
in collecting such Rents or Additional Rents (including the portion thereof
relating to the period after the Closing Date); second, to satisfy Tenant’s Rent
or Additional Rent obligations relating to the period after the Closing Date;
and third, to satisfy such delinquent Rent or Additional Rent obligations
relating to the period prior to the Closing Date. Seller shall have the right to
take collection measures against any delinquency on the part of Tenant
(including litigation), however Seller shall not seek any remedy which would
interfere with Tenant’s continued occupancy and full use of its premises under
Tenant’s Lease, or Buyer’s rights to receive Rent with respect to any period
from or after the Closing Date. Buyer shall use commercially reasonable efforts
to collect such amounts due from Tenant; provided that Buyer shall not be
required to interfere with Tenant’s continued occupancy and full use of its
premises under Tenant’s Lease, or Buyer’s rights to receive Rent or Additional
Rent with respect to any period beginning on the Closing Date.
(iii)    Expenses. With respect to any invoice received by Buyer or Seller after
the Closing Date for Expenses that relate to the period in which the Closing
occurred and for which a proration was not made at the Closing pursuant to the
proration statement delivered to Buyer by Seller prior to the Closing, the Party
receiving such invoice shall give the other Party written notice of such
invoice, and the other Party shall have thirty (30) days to review and approve
the accuracy of any such invoice. If the Parties agree that the invoice is
accurate and should be paid, Seller shall compute Seller’s pro rata share, write
a check for that amount in favor of the vendor, and then send the invoice and
check to Buyer, in which case Buyer agrees that it will pay for its share and
forward the invoice and the two payments to the vendor.
(iv)    Payment of 2018 Expenses by Tenant; True Up. To the extent that Seller
has actually collected any portion of Expenses from Tenant under the Lease as




Purchase and Sale Agreement
Page 13 of 32
941120.4

--------------------------------------------------------------------------------





Additional Rents for calendar year 2018, Seller may retain all such Additional
Rents in amounts not to exceed Tenant’s share of Expenses actually paid, as
determined by the 2018 Stub Reconciliation (defined below) to the extent such
Additional Rents reflect Tenant’s share of Expenses through the Closing Date.
Any Additional Rents collected by Seller from Tenant that apply to Tenant’s
share of Expenses for any period after the Closing Date shall be credited to
Buyer and charged to Seller’s account at Closing (or, if not discovered until
after Closing, then promptly thereafter as part of the 2018 Stub
Reconciliation). Within sixty (60) days after the Closing, Seller shall prepare
and deliver to Buyer a reconciliation Expense statement for the period from and
after January 1, 2018, to but not including the Closing Date (the “2018 Stub
Reconciliation”). If the 2018 Stub Reconciliation evidences that Seller
under-collected Expenses from Tenant for such period, Buyer shall pay such
amounts to Seller within thirty (30) days after Tenant pays same (less Buyer’s
commercially reasonable, out-of-pocket expenses incurred in connection
therewith). If the 2018 Stub Reconciliation evidences that Seller has
over-collected Additional Rent from Tenant for such period and Buyer did not
receive a credit at Closing for the Expenses to which such Additional Rents
applies, Seller shall pay such over-collected amounts to Buyer within thirty
(30) days after delivery of the 2018 Stub Reconciliation, and Buyer shall
thereafter be responsible for making reimbursement to Tenant or applying the
same to Expenses in accordance with the Lease. The 2018 Stub Reconciliation
shall be final and binding on the parties as to 2018 Additional Rent and shall
not be subject to modification or adjustment based on subsequent or later
reconciliations prepared by Buyer or required under the Lease.
(v)    Survival of Obligations. The obligations of Seller and Buyer under the
Subsection entitled “Post-Closing Adjustments” shall survive the Closing for a
period of six (6) months from the Closing Date, at which point all such
adjustments shall be made in a final accounting and all prorations hereunder
shall be deemed final for all purposes; provided, however, the final true-up of
2018 Additional Rent shall be based on the 2018 Stub Reconciliation, and the
Property Tax post-closing adjustment in Section 7(c)(iii) shall survive the
Closing without regard to such 6-month limitation.
(e)    Allocation of Closing Costs. Closing costs shall be allocated as set
forth below:
(i)    Escrow charges: 50% to Buyer and 50% to Seller.
(ii)    Recording fees for Deed: 100% to Seller.
(iii)    Title insurance premium for the Title Policy: 100% to Seller for the
premium for standard owner’s coverage in the amount of the Purchase Price. Buyer
shall be solely responsible for the cost of survey and extended coverage and all
endorsements other than endorsements obtained by Seller to remove exceptions
Seller agrees to remove, which shall be at Seller’s cost.
(iv)    Transfer taxes: 100% to Seller.




Purchase and Sale Agreement
Page 14 of 32
941120.4

--------------------------------------------------------------------------------





(v)    Survey costs: 100% to Seller for the initial Survey; 100% to Buyer for
updates, modifications and certification.
(vi)    Attorneys’ Fees: Each party to pay its own fees.
(vii)    Other: According to custom where the Property is located.
8.Tenant Estoppel. Seller shall use all reasonable efforts to obtain a Tenant
Estoppel from Tenant. Seller shall use commercially reasonable efforts to
deliver a Tenant Estoppel to Buyer no later than ten (10) days prior the Closing
Date, however, it shall be a condition to Buyer’s obligation to close the
acquisition of the Property that not later than five (5) days prior to the
Closing Date, Seller shall have delivered to Buyer an executed Tenant Estoppel
substantially in the form attached hereto as Exhibit F, which shall (i) be dated
no earlier than forty-five (45) days prior to the Closing Date, (ii) not
conflict with the information in the most recent Rent Roll, (iii) allege (to
Tenant’s knowledge) no defaults, offsets, or claims against Seller, and (iv)
allege no facts that are inconsistent in any material respect with the
representations and warranties of Seller in this Agreement or the Due Diligence
Materials provided by Seller to Buyer.
9.Transfer of Property “As Is”.
(a)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER MADE IN THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS (AS DEFINED IN ADDENDUM 1), BUYER, FOR
ITSELF, ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, ACKNOWLEDGES THAT NO
SELLER RELATED PARTY HAS MADE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES,
PROMISES OR GUARANTEES WHATSOEVER TO BUYER, WHETHER EXPRESS OR IMPLIED,
REGARDING THE PROPERTY OR ANY CONSTITUENT ELEMENT OF THE PROPERTY (INCLUDING THE
LAND, IMPROVEMENTS AND LEASE) AND, IN PARTICULAR, NO SUCH REPRESENTATIONS,
WARRANTIES, GUARANTIES OR PROMISES HAVE BEEN MADE WITH RESPECT TO THE PHYSICAL
CONDITION OR OPERATION OF THE PROPERTY, TITLE TO OR THE BOUNDARIES OF THE
PROPERTY, SOIL CONDITIONS, THE ENVIRONMENTAL CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE PRESENCE, DISCOVERY, RELEASE, THREATENED
RELEASE OR REMOVAL OF HAZARDOUS MATERIALS (INCLUDING, WITHOUT LIMITATION, THE
PRESENCE OF ASBESTOS OR ASBESTOS CONTAINING MATERIALS), THE ACTUAL OR PROJECTED
REVENUE AND EXPENSES FOR THE PROPERTY, THE ZONING AND OTHER LAWS, REGULATIONS OR
RULES APPLICABLE TO THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY THEREWITH,
THE AVAILABILITY OR ADEQUACY OF ENTITLEMENTS OR APPROVALS FOR DEVELOPMENT OF THE
PROPERTY OR ANY PORTION THEREOF, THE USE OR OCCUPANCY OF THE PROPERTY OR ANY
PART THEREOF, OR ANY OTHER MATTER OR THING AFFECTING OR RELATED TO THE PROPERTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS, AND SOLELY TO THE EXTENT,
SPECIFICALLY SET FORTH IN THIS AGREEMENT. EXCEPT FOR ITS RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES OF SELLER




Purchase and Sale Agreement
Page 15 of 32
941120.4

--------------------------------------------------------------------------------





SPECIFICALLY SET FORTH HEREIN AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BUYER AGREES TO ACCEPT THE PROPERTY “AS IS, WHERE-IS, AND WITH ALL
FAULTS” IN ITS PRESENT CONDITION, SUBJECT IN THE CASE OF THE REAL PROPERTY TO
REASONABLE USE, WEAR AND TEAR, BETWEEN THE DATE HEREOF AND THE CLOSING DATE, AND
FURTHER AGREES THAT EXCEPT FOR ANY BREACH OF ITS REPRESENTATIONS AND WARRANTIES
SPECIFICALLY SET FORTH HEREIN, SELLER SHALL NOT BE LIABLE FOR ANY LATENT DEFECTS
IN THE PROPERTY OR BOUND IN ANY MANNER WHATSOEVER BY ANY GUARANTEES, PROMISES,
PROJECTIONS, OPERATING OR PERFORMANCE STATEMENTS, SETUPS OR OTHER INFORMATION
PERTAINING TO THE PROPERTY MADE, FURNISHED OR CLAIMED TO HAVE BEEN MADE OR
FURNISHED BY SELLER OR ANY SELLER RELATED PARTY, WHETHER ORALLY OR IN WRITING.
(a)    Buyer’s delivery of an Approval Notice is Buyer’s acknowledgement that it
will have reviewed or have had adequate time and opportunity to review the Due
Diligence Materials and conduct its diligence review of the Property and matters
affecting the Property.
(b)    Buyer further acknowledges that certain of the Due Diligence Materials
may have been prepared by parties other than Seller (or a Seller Related Party)
and Seller makes no representation or warranty of any kind whatsoever, express
or implied, as to the accuracy or completeness of any Due Diligence Materials
prepared by third parties.
(c)    Buyer acknowledges that it has not relied upon any representations or
warranties by Seller or any Seller Related Party not specifically set forth
herein, and has entered into this Agreement after having made and relied solely
on its own independent investigation, inspections, analyses, appraisals and
evaluations of facts and circumstances.
(d)    Buyer is an experienced purchaser of commercial real properties, and has
retained, or has access to, advisors and consultants sophisticated in the
purchase of commercial real property. Buyer and its advisors have experience in
acquiring, owning and operating real property in the nature of the Property.
Buyer is familiar with the risks associated with sale transactions that involve
purchases based on limited information, representations and disclosures. Buyer
understands and is freely taking all risks involved in connection with this
transaction.
(e)    Buyer acknowledges that, except as specifically set forth herein, Seller
hereby specifically disclaims any warranty or guaranty, oral or written, implied
or arising by operation of law, and any warranty of condition, habitability,
merchantability or fitness for a particular purpose, in respect to the Property.
(f)    Except for those matters expressly set forth in this Agreement to survive
the Closing and except for Seller’s representations and warranties in this
Agreement and the Transaction Documents, and the agreements of Seller and Buyer
set forth in the Transaction Documents or otherwise entered into at the Closing,
Buyer agrees that Buyer’s acceptance of the Deed shall be and be deemed to be an
agreement by Buyer that Seller has fully performed,




Purchase and Sale Agreement
Page 16 of 32
941120.4

--------------------------------------------------------------------------------





discharged and complied with all of Seller’s obligations, covenants and
agreements hereunder and that Seller shall have no further liability with
respect thereto.
(g)    AS A MATERIAL INDUCEMENT TO SELLER TO AGREE TO SELL THE PROPERTY TO BUYER
AND TO EXECUTE THIS AGREEMENT, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE
CONTRARY HEREIN OR IN THE DEED AND OTHER INSTRUMENTS TO BE EXECUTED AND
DELIVERED BY SELLER AT THE CLOSING, OR ANY ACTION FOR BREACH OF ANY
REPRESENTATION, WARRANTY AND/OR COVENANT OF SELLER SPECIFICALLY SET FORTH
HEREIN, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS,
HEREBY WAIVES, RELEASES, ACQUITS AND FOREVER DISCHARGES THE SELLER RELATED
PARTIES FROM ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES AND DISBURSEMENTS
WHETHER SUIT IS INSTITUTED OR NOT) WHICH BUYER HAS OR MAY HAVE IN THE FUTURE ON
ACCOUNT OF OR IN ANY WAY ARISING OUT OF THE PROPERTY OR ANY OF ITS CONSTITUENT
ELEMENTS (INCLUDING THE LAND, THE IMPROVEMENTS, THE PERSONAL PROPERTY, THE
GENERAL INTANGIBLES, THE CONTRACTS AND THE LEASE), INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO (I) ALL MATTERS DESCRIBED IN SUBPARAGRAPH (A), ABOVE
AS ACCEPTED BY BUYER IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION, (II) THE
STRUCTURAL AND PHYSICAL CONDITION OF THE REAL PROPERTY OR ITS SURROUNDINGS,
(III) THE FINANCIAL CONDITION OF THE OPERATION OF THE PROPERTY EITHER BEFORE OR
AFTER THE CLOSING DATE, (IV) ANY LAW, ORDINANCE, RULE, REGULATION, RESTRICTION
OR LEGAL REQUIREMENT WHICH IS NOW OR MAY HEREAFTER BE APPLICABLE TO THE
PROPERTY, (V) THE FINANCIAL CONDITION OR STATUS OF TENANT OR TENANCY FOR THE
PROPERTY, (VI) THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN,
AT, ABOUT OR UNDER THE PROPERTY OR THE APPLICABILITY TO THE PROPERTY OF ANY
ENVIRONMENTAL LAWS, AS SUCH ACTS MAY BE AMENDED FROM TIME TO TIME, OR ANY OTHER
FEDERAL, STATE OR LOCAL STATUTE OR REGULATION RELATING TO ENVIRONMENTAL
CONTAMINATION AT, IN OR UNDER THE PROPERTY, (VII) THE PRESENCE OR CONDITION OF
UNDERGROUND STORAGE TANKS AT THE PROPERTY, OR THEIR COMPLIANCE WITH APPLICABLE
LAWS, (VIII) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE SAME ARE A
RESULT OF NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT WITHOUT
LIMITATION, ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER
ENVIRONMENTAL LAWS (AS DEFINED IN ADDENDUM I), WHETHER ARISING BASED ON EVENTS
THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S PERIOD OF OWNERSHIP OF THE
PROPERTY AND WHETHER BASED ON THEORIES OF INDEMNIFICATION, CONTRIBUTION OR
OTHERWISE. THE




Purchase and Sale Agreement
Page 17 of 32
941120.4

--------------------------------------------------------------------------------





RELEASE SET FORTH IN THIS SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY
CLAIMS UNDER ENVIRONMENTAL LAWS (AS DEFINED IN ADDENDUM I) OR UNDER THE
AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE AMENDED
FROM TIME TO TIME AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR GUIDELINES
PROMULGATED IN CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY ARE IN
EXISTENCE ON THE DATE OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, SELLER
SHALL REMAIN LIABLE FOR, AND BUYER DOES NOT WAIVE OR RELEASE CLAIMS BASED ON
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SELLER OR ANY
SELLER RELATED PARTY. BUYER SHALL NOT MAKE OR INSTITUTE ANY CLAIMS AGAINST ANY
OF THE SELLER RELATED PARTIES WHICH ARE INCONSISTENT WITH THE FOREGOING. BUYER
AGREES THAT THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH
OF ITS EXPRESSED TERMS AND PROVISIONS. THIS RELEASE INCLUDES CLAIMS OF WHICH
BUYER IS PRESENTLY UNAWARE OR WHICH BUYER DOES NOT PRESENTLY SUSPECT TO EXIST,
WHICH IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S RELEASE TO SELLER.
ACCORDINGLY, AND WITHOUT LIMITING THE FOREGOING, BUYER HEREBY WAIVES CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
IN THIS CONNECTION AND TO THE MAXIMUM EXTENT PERMITTED BY LAW, BUYER AGREES AND
ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO IT MAY HAVE GIVEN OR MAY
HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES,
DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED
AND UNSUSPECTED, AND BUYER FURTHER AGREES AND ACKNOWLEDGES THAT THE WAIVERS AND
RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT BUYER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE,
AND ACQUIT THE SELLER RELATED PARTIES FROM ANY SUCH UNKNOWN CAUSES OF ACTION,
CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES
EXCEPT TO THE EXTENT CAUSED BY FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF SELLER OR ANY SELLER RELATED PARTY. BUYER ACKNOWLEDGES THAT BUYER
HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF BUYER’S SELECTION AND BUYER
IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION WITH BUYER’S
COUNSEL. BUYER ACKNOWLEDGES THAT BUYER HAS CAREFULLY




Purchase and Sale Agreement
Page 18 of 32
941120.4

--------------------------------------------------------------------------------





REVIEWED THIS SECTION 9 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE
PROVISIONS OF THIS SECTION 9 ARE A MATERIAL PART OF THIS AGREEMENT.
Buyer’s Initials ______
(h)    In no event shall Seller be liable to Buyer for any incidental, special,
exemplary, punitive or consequential damages, including, without limitation,
loss of profits or revenue, interference with business operations, loss of
tenants, lenders, investors, buyers, diminution in value of the Property, or
inability to use the Property, due to the condition of the Property.
(i)    THIS SECTION 9 SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED, OR
TERMINATION OF THIS AGREEMENT, AND SHALL BE DEEMED INCORPORATED BY REFERENCE AND
MADE A PART OF ALL DOCUMENTS DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE
SALE OF THE PROPERTY.
10.Seller’s Representations and Warranties. Seller represents and warrants to
Buyer the matters set forth on Addendum II, which is incorporated herein by this
reference as though fully set forth herein. Other than as expressly contained in
this Agreement and Addendum II, Seller makes no representations or warranties of
any kind relating to the Property or its condition or fitness. Buyer is entitled
to rely on Seller’s representations and warranties notwithstanding Buyer’s
inspection and investigation of the Property, except to the extent that Buyer
has Actual Knowledge on or before the Closing Date that any such representation
or warranty is inaccurate in any material respect, and such inaccuracy did not
result from a Seller R&W Breach (as defined below). Seller shall promptly notify
Buyer if, prior to the Closing, Seller has Actual Knowledge that any
representation or warranty of Seller was inaccurate in any material respect on
the Effective Date (a “Seller R&W Breach”), or was true when given on the
Effective Date but became inaccurate in any material respect after the Effective
Date (a “Seller R&W Change”). If, prior to the Closing, Buyer has Actual
Knowledge (whether from Seller or its own investigation) that a Seller R&W
Breach has occurred and Seller is unable to cure such Seller R&W Breach within
ten (10) days after notice from Buyer of such R&W Breach, such Seller R&W Breach
shall be a default on the part of Seller, and Buyer, in its sole discretion,
shall have the right, as its sole and exclusive remedies, to (i) terminate this
Agreement, upon which termination the Earnest Money (plus interest earned
thereon) shall be returned to Buyer, and if such Seller R&W Breach has resulted
in a loss in excess of the Material Damage Floor, Seller shall pay the Expense
Reimbursement to Buyer within ten (10) Business Days after delivery to Seller of
reasonable evidence of the loss sustained by Buyer and a statement of Buyer’s
reimbursable expenses, in which case the Parties shall have no further rights or
obligations under this Agreement except for those rights and obligations which
expressly survive termination of this Agreement, or (ii) waive such Seller R&W
Breach and proceed to Closing. If, prior to the Closing, Buyer has Actual
Knowledge (whether from Seller or its own investigation) that a Seller R&W
Change has occurred, such Seller R&W Change was not caused by a material breach
by Seller of its covenants under this Agreement or by an affirmative,
intentional act on the part of Seller which caused such representation and
warranty to become inaccurate in any material respect, and Seller is unable
within ten (10) days after notice from Buyer of such R&W Change to




Purchase and Sale Agreement
Page 19 of 32
941120.4

--------------------------------------------------------------------------------





eliminate such inaccuracy, Buyer shall have the right, as its sole and exclusive
remedy, to (i) terminate this Agreement, upon which termination the Earnest
Money (plus interest earned thereon) shall be returned to Buyer and the Parties
shall have no further rights or obligations under this Agreement except for
those rights and obligations which expressly survive termination of this
Agreement, or (ii) waive such Seller R&W Change and proceed to Closing. If,
however, such Seller R&W Change was caused by a material breach by Seller of its
covenants under this Agreement or by an affirmative, intentional act on the part
of Seller which caused such representation and warranty to become inaccurate in
any material respect, such Seller R&W Change shall constitute a Seller R&W
Breach, and if Seller is unable to cure such Seller R&W Breach within ten (10)
days after notice from Buyer of such Seller R&W Breach, such Seller R&W Breach
shall be a default on the part of Seller, and Buyer, in its sole discretion,
shall have the right, as its sole and exclusive remedies, to (i) terminate this
Agreement, upon which termination the Earnest Money (plus interest earned
thereon) shall be returned to Buyer, and if such Seller R&W Breach has resulted
in a loss in excess of the Material Damage Floor, Seller shall pay the Expense
Reimbursement to Buyer within ten (10) Business Days after delivery to Seller of
reasonable evidence of the loss sustained by Buyer and a statement of Buyer’s
reimbursable expenses, in which case the Parties shall have no further rights or
obligations under this Agreement except for those rights and obligations which
expressly survive termination of this Agreement, or (ii) waive such Seller R&W
Breach and proceed to Closing. If, prior to the Closing, Buyer has Actual
Knowledge that any representation or warranty of Seller is inaccurate in any
material respect and Buyer consummates the Closing, such representation or
warranty shall be deemed modified by Buyer’s Actual Knowledge. Seller shall be
liable to Buyer for a breach by Seller of any one or more of the representations
and warranties of Seller made herein, only if (i) the breach thereof is first
discovered subsequent to Closing, (ii) the claim thereon is asserted by Buyer to
Seller in writing on or before the date one hundred eighty (180) days after
Closing, and (iii) the amount of any such loss, cost, liability, damage and
expense suffered by Purchaser (when aggregated with all other amounts for which
Seller may be liable in connection with breaches of its representations,
warranties or covenants under this Agreement) shall exceed the Material Damage
Floor. In no event shall the amount of any such loss, cost, liability, damage
and expense for which Seller shall be liable under this Section 10 (when
aggregated with all other damages for which Seller may be liable in connection
with breaches of its representations, warranties or covenants under this
Agreement) exceed the Material Damage Ceiling.
11.Buyer’s Representations and Warranties. Buyer hereby represents and warrants,
as of the Effective Date and as of the Closing Date, to Seller as follows:
(a)    Buyer is duly organized, validly existing and in good standing under the
laws of the State of its formation, and as of the Closing will be qualified to
do business in the State in which the Property is located.
(b)    Buyer has full power and authority to execute and deliver this Agreement
and to perform all of the terms and conditions hereof to be performed by Buyer
and to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Buyer which are to be delivered to Seller at Closing have
been duly executed and delivered by Buyer and are or at the time of Closing will
be the legal, valid and binding obligation of Buyer and enforceable against
Buyer in accordance with its or their respective terms, except




Purchase and Sale Agreement
Page 20 of 32
941120.4

--------------------------------------------------------------------------------





as the enforcement thereof may be limited by applicable Creditors’ Rights Laws.
Buyer is not presently subject to any bankruptcy, insolvency, reorganization,
moratorium, or similar proceeding.
(c)    The entities and individuals executing this Agreement and the instruments
referenced herein on behalf of Buyer and its constituent entities, if any, have
the legal power, right and actual authority to bind Buyer to the terms and
conditions hereof and thereof.
(d)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Buyer’s organizational documents or to
Buyer’s Actual Knowledge any statute, regulation or rule, or, to Buyer’s Actual
Knowledge, any injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which Buyer is
subject, and which violation or conflict would have a material adverse effect on
Buyer. Buyer is not a party to any contract or subject to any other legal
restriction that would prevent fulfillment by Buyer of all of the terms and
conditions of this Agreement or compliance with any of the obligations under it.
(e)    To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date. Complete and correct copies of all such
consents shall be delivered to Seller.
(f)    Buyer has made (or will make prior to the Closing Date) an independent
investigation with regard to the Property, will have ascertained to its
satisfaction the extent to which the Property complies with applicable zoning,
building, environmental, health and safety and all other laws codes and
regulations, and Buyer’s intended use thereof, including without limitation,
review and/or approval of matters disclosed by Seller pursuant to this
Agreement.
(g)    There is no litigation pending or, to Buyer’s Actual Knowledge,
threatened, against Buyer or any basis therefor that might materially and
detrimentally affect the ability of Buyer to perform its obligations under this
Agreement. Buyer shall notify Seller promptly of any such litigation of which
Buyer becomes aware.
(h)    Buyer is not, nor is any person who owns a controlling interest in or
otherwise controls Buyer, (a) listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (b) a person either
(i) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (ii) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), 66 Fed. Reg. 49079 (effective September 24, 2001,
and published September 25, 2001) or similarly designated




Purchase and Sale Agreement
Page 21 of 32
941120.4

--------------------------------------------------------------------------------





under any related enabling legislation or any other similar Executive Orders
(collectively, the “Executive Orders”). Neither Buyer nor any of its principals
or affiliates is (x) a person or entity with which Seller is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law, or
that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Orders, or (y) is directly or indirectly affiliated or
associated with a person or entity listed in the preceding clause (x). To the
best knowledge of Buyer, neither Buyer nor any of its principals or affiliates,
nor any brokers or other agents acting in any capacity in connection with the
transactions contemplated herein (I) directly or indirectly deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Orders, (II) directly or indirectly
engages in any transaction in violation of any Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering or (III)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. As used herein,
“Anti-Terrorism Law” means the OFAC Laws and Regulations, the Executive Orders
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56,
115 Stat. 272 (2001), as amended.
12.Risk of Loss.
(a)    Notice of Loss. If, prior to the Closing Date, any portion of the
Property suffers a Minor or Major Loss, Seller shall immediately notify Buyer of
that fact, which notice shall include sufficient detail to apprise Buyer of the
current status of the Property following such loss.
(b)    Minor Loss. Buyer’s obligations hereunder shall not be affected by the
occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall be
a credit against the Consideration equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of such Minor Loss (net
of any amounts applied to restoration and reasonable expenses incurred by Seller
in collecting such proceeds or awards), plus the amount of any insurance
deductible; or (ii) insurance or condemnation proceeds available to Seller are
sufficient to cover the cost of restoration and the insurance carrier has
admitted liability for the payment of such costs. If the proceeds or awards have
not been collected as of the Closing, then Seller’s right, title and interest to
such proceeds or awards shall be and are deemed to be assigned to Buyer at the
Closing, together with a credit against the Consideration in the amount of any
insurance deductible. This provision shall not limit any of the Buyer’s repair
obligations under the Lease. If there is a Minor Loss and insurance coverage as
set forth above is not available, Buyer shall have the same rights as if it was
a Major Loss.
(c)    Major Loss. In the event of a Major Loss, Buyer may, at its option to be
exercised by written notice to Seller within twenty (20) days of Seller’s notice
to Buyer of the occurrence thereof, elect to either (i) terminate this
Agreement, or (ii) consummate the acquisition of the Property for the full
Consideration, subject to the following. If Buyer




Purchase and Sale Agreement
Page 22 of 32
941120.4

--------------------------------------------------------------------------------





elects to proceed with the acquisition of the Property, then the Closing shall
be postponed if necessary, to occur on the later of the then-scheduled Closing
Date or the date which is ten (10) Business Days after Buyer makes such election
and, upon the Closing, Buyer shall be given a credit against the Consideration
equal to the amount of any insurance proceeds or condemnation awards collected
by Seller as a result of such Major Loss (net of any amounts applied to
restoration and reasonable expenses incurred by Seller in collecting such
proceeds or awards), plus the amount of any insurance deductible. If the
proceeds or awards have not been collected as of the Closing, then Seller’s
right, title and interest to such proceeds or awards shall be assigned to Buyer,
and Seller will cooperate with Buyer as reasonably requested by Buyer in the
collection of such proceeds or award. If Buyer fails to give Seller notice
within such twenty (20)-day period, then Buyer will be deemed to have elected to
terminate this Agreement. If the Agreement is not terminated, Buyer shall be
responsible for performance by Buyer as “landlord” under the Lease, including
any repair obligations of landlord, and nothing herein shall limit Buyer’s
repair obligations or other obligations under the Lease.
13.Seller’s Continued Operation of the Property.
(a)    General. Except as otherwise contemplated or permitted by this Agreement
or approved by Buyer in writing, from the Effective Date to the Closing Date,
Seller will operate, maintain and repair the Property in a prudent manner, in
the ordinary course of business, on an arm’s-length basis and consistent with
its past practices.
(b)    Actions Requiring Buyer’s Consent. Notwithstanding the above terms of
this Section, from the Approval Date until the Closing Date, Seller shall not,
without the prior written approval of Buyer, which approval shall not be
unreasonably withheld or delayed, take any of the following actions except as
required by law or existing contractual obligations of Seller:
(i)    Leases. Terminate the Lease; or modify or waive any material term of the
Lease; or
(ii)    Contracts. Except for the Amended Declaration or as otherwise permitted
under this Agreement, enter into any contract with respect to the Property that
will survive the Closing and be binding on Buyer or the Property after the
Closing.
(c)    Amended CC&Rs. Seller has provided Buyer with a copy of the Amended and
Restated Declaration of Covenants, Conditions and Restrictions And Grant of
Reciprocal Easements (the “Amended Declaration”) as part of the Due Diligence
Materials. Seller shall have the right to record the Amended Declaration in the
official records of the County.
14.Non-Consummation of the Transaction. If the transaction is not consummated on
or before the Closing Date, the following provisions shall apply:
(a)    No Default. If the purchase and sale of the Property under this Agreement
is not consummated for a reason other than a default by one of the Parties, then
(i) the Title Company




Purchase and Sale Agreement
Page 23 of 32
941120.4

--------------------------------------------------------------------------------





and each Party shall return to the depositor thereof the Earnest Money and all
other funds and items which were deposited hereunder (except that Seller shall
retain the Non-Refundable Payment); and (ii) Seller and Buyer shall each bear
one-half of any Escrow cancellation charges, if any. Any return of funds or
other items by the Title Company or any Party as provided herein shall not
relieve either Party of any liability it may have for its wrongful failure to
close.
(b)    Default by Seller. If the transaction is not consummated as a result of a
default by Seller, then Buyer, as its sole and only remedies hereunder, to the
exclusion of all other potential remedies under this Agreement, at law or in
equity, may either (i) terminate this Agreement by delivery of notice of
termination to Seller, whereupon (A) the Earnest Money plus interest accrued
thereon shall be immediately returned to Buyer, and (B) Seller shall pay to
Buyer its Expense Reimbursement, in which case neither Party shall have any
further rights or obligations hereunder other than those rights and obligations
which expressly survive termination of this Agreement; or (ii) continue this
Agreement pending Buyer’s action for specific performance, provided, however,
that any such action for specific performance shall not include as an
alternative remedy an action for damages and shall be filed and served by Buyer
within thirty (30) days of the date which is the later of (x) the termination of
this Agreement by Seller, or (y) the date on which Buyer has Actual Knowledge of
the event or occurrence comprising the alleged default on the part of Seller, it
being the intent of the Parties hereto that any failure of Buyer to meet the
time deadline set for filing shall be deemed to be Buyer’s election to waive and
relinquish any rights to enforce specific performance of this Agreement (and, in
such case, subclause (i) above shall govern). In the event Buyer files an action
for specific performance in accordance with subparagraph (ii) above and Seller
prevails in such action, then in addition to its obligations under Section 15(l)
below, Buyer shall be obligated to pay to Seller an amount equal to the Specific
Performance Amount as liquidated damages in order to compensate Seller for
actual costs, damages and losses, as well as lost opportunity costs, suffered by
Seller due to its inability to sell the Property to a third party pending the
resolution of Buyer’s specific performance action. Buyer acknowledges that the
damages suffered by Seller due to a delay in selling the Property are difficult
to determine and that the Specific Performance Amount has been agreed upon,
after negotiation, as the parties’ reasonable estimate of such Seller’s damages.
Notwithstanding anything to the contrary in this Agreement, (i) in no event
shall Seller be liable to Buyer in connection with any breach or default on the
part of Seller under this Agreement for any incidental, special, exemplary,
punitive or consequential damages, including, without limitation, loss of
profits or revenue, interference with business operations, loss of tenants,
lenders, investors, buyers, diminution in value of the Property, or inability to
use the Property, and (ii) in no event or circumstance shall any of the members,
partners, employees, representatives, officers,




Purchase and Sale Agreement
Page 24 of 32
941120.4

--------------------------------------------------------------------------------







directors, agents, advisors, property management company, affiliated or related
entities of Seller or Seller’s property management company (collectively, the
“Seller Parties”) have any personal liability under this Agreement.
Buyer’s Initials         
(c)    Default by Buyer. If the Closing does not occur as a result of a default
by Buyer, then (i) Buyer shall pay all escrow cancellation charges, (ii) to the
extent it has not previously been delivered to Seller, the Title Company shall
deliver the Earnest Money to Seller as its full and complete liquidated damages
and its sole and exclusive remedy for Buyer’s default (provided that this
provision shall not limit the Seller’s right to enforce Buyer’s obligations
pursuant to Sections 4(c), 15(f) and 15(l), and to obtain monetary damages from
Buyer pursuant to those provisions above and beyond any amounts collected
pursuant to this liquidated damages provision), and (iii) this Agreement shall
terminate. If the transaction is not consummated because of a default by Buyer,
the Earnest Money together with the interest accrued thereon shall be paid to
and retained by Seller as liquidated damages. THE PARTIES HAVE AGREED THAT
SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A DEFAULT BY BUYER, WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR INITIALS
BELOW, THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES (IN
ADDITION TO ANY FEES AND COSTS TO WHICH SELLER IS ENTITLED UNDER SECTION 15(l))
AND AS SELLER’S EXCLUSIVE REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN THE
EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF BUYER; PROVIDED, HOWEVER,
NOTHING HEREIN SHALL RELIEVE BUYER OF THE INDEMNITY OBLIGATIONS OF BUYER UNDER
SECTIONS 4(c) AND 15(f), WHICH EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT. Notwithstanding anything to the contrary contained in this Section
14(c), in the event of (i) Buyer’s default under this Agreement, (ii) a
termination of this Agreement by Buyer, or (iii) a termination of this Agreement
by Seller as a result of a default on the part of Buyer, Seller shall have all
remedies available at law or in equity if subsequent to or in connection with
any of the foregoing events in subphrases (i), (ii) or (iii) Buyer or any Person
related to or affiliated with Buyer asserts any claims or right to the Property
that (x) delays or prevents Seller from having clear, indefeasible, and
marketable title to the Property or (y) constitutes slander of title to the
Property. In all other events, Seller’s remedies shall be limited to those
described in this Section 14(c) and Sections 4(c), 15(f) and 15(l) hereof. If
Closing is consummated, Seller shall have all remedies available at law or in
equity in the event Buyer fails to perform any obligation of Buyer under this
Agreement.
INITIALS: Seller _____ Buyer _____
15.Miscellaneous




Purchase and Sale Agreement
Page 25 of 32
941120.4

--------------------------------------------------------------------------------





(a)    Disclosure of Transaction. Except as may be permitted in Section 15(o)
below, prior to Closing neither Party shall publicly announce or discuss the
execution of this Agreement or the transaction contemplated hereby without the
prior written consent of the other Party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, nothing herein shall limit or restrict
any public announcement or notification which Seller or any Affiliate is
required to make under the applicable provisions of the Securities Act of 1933,
as amended, and the Securities Exchange Act of 1934, as amended and the rules
and regulations adopted by the Securities and Exchange Commission thereunder.
(b)    Possession. Possession of the Property shall be delivered to Buyer upon
the Closing.
(c)    Force Majeure. Seller’s corporate headquarters are located in San Mateo,
California. If during the term of this Agreement, there occurs a Force Majeure
Event (a fire or other casualty, act of God, riot or other civil disturbance, or
any other event out of the control of Seller that prevents Seller from having
access to and use of its headquarters facility for the conduct of its
operations), Seller shall have the right, exercisable by written notice to Buyer
within five (5) Business Days of the date of the Force Majeure Event, to extend
any period for Seller’s performance hereunder by a period of time equal to the
time that Seller reasonably anticipates that it will be unable to use its
headquarters, but not to exceed fourteen (14) days.
(d)    Tax Protest. If, as a result of any tax protest or otherwise, there is
any refund or reduction of real property or other tax or assessment relating to
the Property applicable to the period prior to Closing, Seller shall be entitled
to receive or retain such refund or the benefit of such reduction, less
equitable prorated costs of collection and subject to the rights of Tenant under
the Lease as to any such refunds. To the extent any such tax protest or
proceeding is ongoing as of the Closing, Seller shall have the right, but not
the obligation, to continue to pursue such protest or proceeding following the
Closing, but only to the extent that it applies to the pre-Closing tax periods.
(e)    Notices. Any notice, consent or approval required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given upon (i) delivery of email on a Business Day between the hours of 9:00
a.m. and 5:00 p.m. local time at the location of the recipient’s mailing address
(otherwise, the next following Business Day) (provided that such email contains
in all uppercase letters the words “OFFICIAL NOTICE” in the subject line and
generates no “out of office receipt” or other message that such delivery was
ineffective or delayed), (ii) personal delivery, (iii) confirmed telecopy
delivery on a Business Day between the hours of 9:00 a.m. and 5:00 p.m. local
time at the location of the Property (otherwise, the next following Business
Day), (iv) one (1) Business Day after being deposited with Federal Express, DHL
Worldwide Express or another reliable overnight courier service prior to the
specified delivery deadline for next-day service, specifying an address to which
such courier makes overnight deliveries, or (v) two (2) Business Days after
being deposited in the United States mail, registered or certified mail, postage
prepaid, return receipt required, and addressed as indicated below, or such
other address as either Party may from time to time specify in writing to the
other. A notice, consent or approval sent in the




Purchase and Sale Agreement
Page 26 of 32
941120.4

--------------------------------------------------------------------------------





above manner by counsel to a Party (whether or not identified below as a “copy
to” recipient) shall constitute effective delivery of such notice, consent or
approval and shall be binding on such Party as if sent by such Party.
If to Buyer:
If to Seller:
 
 
Ginger Investors, LLC
18934 Carmel Crest Drive
Tarzana, CA 91357
Attention: Vic Vahe Vartanian
Fax No. 818-698-6419
Email: vicv@gingerinvestors.com
SRT Secured Topaz, LLC
c/o Glenborough, LLC
66 Bovet Road, Suite 100
San Mateo, CA 94402
Attention: Alan Shapiro
Fax No.: 650-343-9690
Email: alan.shapiro@glenborough.com
 
 
with a copy to:
with a copy to:


Patrick C. McGarrigle, Esq.
McGarrigle Kenney & Zampiello, APC
9600 Topanga Canyon Blvd.
Suite 200
Chatsworth, CA 91311
Fax No. 818-998-3344
Email: patrickm@mkzlaw.com


SRT Secured Topaz, LLC
c/o Glenborough, LLC
66 Bovet Road, Suite 100
San Mateo, CA 94402
Attention: G. Lee Burns, Jr.
Fax No.: 650-343-9690
Email: chip.burns@glenborough.com



(f)    Brokers and Finder. Seller has engaged Seller’s Broker to act as Seller’s
representative in this transaction, and Seller has sole responsibility for the
payment of any amounts due to Seller’s Broker as a result of this transaction,
pursuant to a separate written agreement. Buyer has engaged Buyer’s Broker as
Buyer’s representative in this transaction. Any commission or finder’s fee due
to Buyer’s Broker shall be paid from the amount payable by Seller to Seller’s
Broker, pursuant to separate written agreement between Buyer’s Broker and
Seller’s Broker (the “Commission Split”). Any commission or finder’s fee due to
Buyer’s Broker in excess of the Commission Split and claimed through Buyer shall
be the responsibility of Buyer. Except as set forth in the preceding sentences
of this paragraph, neither Party has had any contact or dealings regarding the
Property, or any communication in connection with the subject matter of this
transaction through any real estate broker or other person who can claim a right
to a commission or finder’s fee in connection with the transactions contemplated
in this Agreement. In the event that any broker or finder perfects a claim for a
commission or finder’s fee based upon any such contact, dealings or
communication, the Party through whom the broker or finder makes its claim shall
be responsible for said commission or fee and shall indemnify and hold harmless
the other Party from and against all liabilities, losses, costs and expenses
(including reasonable attorneys’ fees) arising in connection with such claim for
a commission or finder’s fee. The provisions of this subsection shall survive
the Closing or the termination of this Agreement.
(g)    Successors and Assigns. Subject to the following, this Agreement shall be
binding upon, and inure to the benefit of, the Parties and their respective
successors, heirs, administrators and assigns. Buyer shall have the right, (i)
with notice to Seller, but without




Purchase and Sale Agreement
Page 27 of 32
941120.4

--------------------------------------------------------------------------------





Seller’s consent, to assign this Agreement to an Affiliate of Buyer, and (ii)
with notice to Seller, and subject to receipt of Seller’s prior written consent,
at Seller’s sole and absolute discretion, to assign its right, title and
interest in and to this Agreement to one or more assignees other than an
Affiliate of Buyer, at any time before the Closing Date. Any such assignee(s)
shall execute and deliver to Seller a written assignment prepared by Seller and
reasonably acceptable to Buyer, pursuant to which such assignee assumes all
obligations of Buyer, without releasing Buyer from any obligation hereunder.
Seller shall have the right, with notice to Buyer but without Buyer’s consent,
to transfer the Property to an Affiliate of Seller and in connection therewith,
assign its interest in this Agreement.
(h)    Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by Seller and Buyer.
(i)    Governing Law. The substantive laws of the State of California, without
reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Agreement and the Transaction Documents.
(j)    Merger of Prior Agreements. This Agreement and the Addenda, Exhibits and
Schedules hereto constitute the entire agreement between the Parties and
supersede all prior agreements and understandings between the Parties relating
to the subject matter hereof.
(k)    Time for Performance. Any time deadlines contained herein shall be
calculated by reference to calendar days unless otherwise specifically noted.
For notice purposes hereunder, days shall be deemed to end at 5:00 P.M.
California time. In the event that any time periods for performance hereunder
fall on a day that is not a Business Day, the date for performance shall be the
next following Business Day.
(l)    Enforcement. If either Party fails to perform any of its obligations
under this Agreement or if a dispute arises between the Parties concerning the
meaning or interpretation of any provision of this Agreement, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, arbitration or court costs and attorneys’ fees and disbursements.
Any such attorneys’ fees and other expenses incurred by either Party in
enforcing a judgment in its favor under this Agreement shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligation is intended to be severable from the other
provisions of this Agreement and to survive and not be merged into any such
judgment.
(m)    Time of the Essence. THE TIME FRAMES AND DEADLINES FOR PERFORMANCE IN
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE TIME FRAMES AND DEADLINES SET
FORTH IN SECTIONS 2, 3 AND 4 WITH RESPECT TO THE EARNEST MONEY, TITLE APPROVAL
AND DILIGENCE REVIEW) HAVE BEEN NEGOTIATED BY THE PARTIES AND ARE A MATERIAL
PART OF THE CONSIDERATION BETWEEN THE PARTIES. THE PARTIES HERETO AGREE THAT
TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT,




Purchase and Sale Agreement
Page 28 of 32
941120.4

--------------------------------------------------------------------------------





AND ALL OF THE TIME FRAMES AND DEADLINES SET FORTH IN THIS AGREEMENT.
INITIALS: Seller _____ Buyer _____
(n)    Severability. If any provision of this Agreement, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.
(o)    Confidentiality. Buyer and Seller shall each maintain as confidential any
and all material or information about the other, or in the case of Buyer and its
agents, employees, consultants and contractors, about the Property, and shall
not disclose such information to any third party, except, in the case of
information about the Property or the Seller, to Buyer’s investment bankers,
investors, lender or prospective lenders, insurance and reinsurance firms,
attorneys, environmental assessment and remediation service firms and
consultants, as may be reasonably required for the consummation of this
transaction and/or as required by law.
(p)    Counterparts. This Agreement may be executed in counterparts or duplicate
originals, each of which shall be deemed an original but all or which together
shall constitute as one and the same instrument, and which shall be the official
and governing version in the interpretation of this Agreement. This Agreement
may be executed and delivered by facsimile or electronic transmission and the
Parties agree that such facsimile or electronic (e.g., pdf) execution and
delivery shall have the same force and effect as delivery of an original
document with original signatures, and that each Party may use such facsimile or
electronic signatures as evidence of the execution and delivery of this
Agreement by the Parties to the same extent that an original signature could be
used.
(q)    Joint and Several Liability. If Buyer is composed of more than one
Person, then each such Person comprising Buyer shall be jointly and severally
liable for the obligations, covenants and agreements created by or arising out
of this Agreement.
(r)    Addenda, Exhibits and Schedules. All addenda, exhibits and schedules
referred to herein are, unless otherwise indicated, incorporated herein by this
reference as though set forth herein in full. The Exhibits, Addenda and
Schedules to this Agreement are:
Exhibit A – Deed
Exhibit B – Assignment and Assumption of Leases
Exhibit C – Bill of Sale
Exhibit D – Assignment and Assumption of Service Contracts, Warranties and other
General Intangibles
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)
Exhibit F – Form of Tenant Estoppel
Exhibit G – Form of Seller Title Affidavit






Purchase and Sale Agreement
Page 29 of 32
941120.4

--------------------------------------------------------------------------------





Addendum I – Definitions
Addendum II – Seller’s Representations and Warranties


Schedule 1 – Due Diligence Materials
Schedule 2 – Description of Land
Schedule 3 – Assumed Service Contracts
Schedule 4 – Environmental Reports
Schedule 5 – Rent Roll
Schedule 6 – Exceptions to Seller Representations and Warranties
(s)    Construction. Headings at the beginning of each section and subsection
are solely for the convenience of the Parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the Parties, but rather as if both Parties had prepared the same.
(t)    Tax Free Exchange. As an accommodation to Buyer, Seller agrees to
cooperate with Buyer to accomplish an I.R.C. Section 1031 like kind tax deferred
exchange, provided that the following terms and conditions are met; (i) Buyer
shall give Seller notice of any desired exchange not later than five (5) days
prior to the Closing Date; (ii) Seller shall in no way be liable for any
additional costs, fees and/or expenses relating to the exchange; (iii) if, for
whatever reason, the Closing does not occur, Seller shall have no responsibility
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and each Seller Related Party harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met; (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or expenses
relating to the exchange; (iii) if, for whatever reason, the Closing does not
occur, Buyer shall have no responsibility or liability to the third party
involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer harmless from and
against any and all causes, claims, demands, liabilities, costs and expenses,
including attorneys’ fees, as a result of or in connection with any such
exchange.
[Signatures on following page]










Purchase and Sale Agreement
Page 30 of 32
941120.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


SELLER:


SRT SECURED TOPAZ, LLC,
a Delaware limited liability company


By:                         
Name:                     
Title:                         




BUYER:


GINGER INVESTORS, LLC,
a California limited liability company




By:                         
Name:                     
Title:                         










Purchase and Sale Agreement
Page 31 of 32
941120.4

--------------------------------------------------------------------------------





First American Title Insurance Company
The undersigned executes this Agreement for the purpose of acknowledging its
agreement to serve as escrow agent in accordance with the terms of this
Agreement and to acknowledge receipt of a fully executed copy of the Agreement.
First American Title Insurance Company
By:    ________________________
Its:    ________________________










Purchase and Sale Agreement
Page 32 of 32
941120.4

--------------------------------------------------------------------------------






EXHIBIT A


DEED




First American Title Company
Escrow No.          


RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO:
            
            
            
Attention:             
MAIL TAX STATEMENTS TO:
             
             
                        


 
 
 

APN Nos:                             (Space above this line for Recorder’s use)


GRANT DEED


Documentary Transfer Tax is $_____________
XX    Computed on the full value of the property conveyed; OR
___    Computed on the full value less liens & encumbrances remaining at time of
sale.
___    unincorporated area, or          City of _______________


FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,


SRT SECURED TOPAZ, LLC, a Delaware limited liability company,


HEREBY GRANTS TO:
, a                 ,


the following real property situated in the City of _______________, County of
_______________, State of California:


As set forth in Exhibit A, attached hereto and made a part hereof;


TOGETHER WITH all easements, rights, privileges and appurtenances thereto or in
any way appertaining, and all improvements thereon, and










Purchase and Sale Agreement
Exhibit A – Deed
Page 1 of 3


938345.1

--------------------------------------------------------------------------------





SUBJECT TO (1) nondelinquent taxes and assessments; and (2) all other covenants,
conditions, and restrictions, reservations, rights, rights of way, easements,
encumbrances, liens, in title matters of record or visible from an inspection of
the property or which an accurate survey of the property would disclose.


Executed as of __________________________, 2018.






GRANTOR:


SRT SECURED TOPAZ, LLC,
a Delaware limited liability company






By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




Purchase and Sale Agreement
Exhibit A – Deed
Page 2 of 3


941120.4

--------------------------------------------------------------------------------





ACKNOWLEDGMENT






A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.














State of                 )
)    ss.
County of                )




On                        , before me,                         (here insert name
and title of officer), personally appeared                                     ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person (s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.


WITNESS my hand and official seal.






________________________________            [Seal]














Purchase and Sale Agreement
Exhibit A – Deed
Page 3 of 3


941120.4

--------------------------------------------------------------------------------






EXHIBIT A
TO DEED


REAL PROPERTY DESCRIPTION












Purchase and Sale Agreement
Exhibit A – Deed
Exhibit A – Real Property Description
941120.4

--------------------------------------------------------------------------------






EXHIBIT B
ASSIGNMENT AND ASSUMPTION OF LEASES




THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) dated as of __________,
2018, is entered into by and between SRT SECURED TOPAZ, LLC,
a Delaware limited liability company (“Assignor”), and
____________________________ a _________________________ (“Assignee”).


W I T N E S S E T H:


WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property commonly known as 14135 Main Street, Hesperia, CA
(the “Property”), as more fully described in Exhibit A attached hereto, which
leases are described in the Rent Roll attached hereto as Schedule 1 (the
“Leases”); and


WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement (the
“Agreement”) by which title to the Property is being transferred to Assignee;
and


WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;


NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the Parties hereby agree as follows:


1.Effective as of the Closing Date (as defined in the Agreement), Assignor
hereby assigns to Assignee all of its right, title and interest in and to the
Leases, and any guarantees related thereto, and Assignee hereby accepts such
assignment and agrees to assume the obligations of Landlord under the Leases;
provided, however, Assignor hereby indemnifies and holds Assignee harmless from
any action, cause of action, loss, cost, claim or expense, including without
limitation reasonable attorneys’ fees arising out of or related to a breach or
default on the part of Assignor as Landlord under the Leases occurring before
the date of this Assignment. Assignee hereby indemnifies and holds Assignor
harmless from any action, cause of action, loss, cost, claim or expense,
including without limitation reasonable attorneys’ fees arising out of or
related to a breach or default on the part of Assignee as Landlord under the
Leases occurring on or after the date of this Assignment. Notwithstanding the
foregoing, if Assignee acquires the Property and (i) any Tenant Estoppel
delivered to Assignee on or before the Closing identifies any event, occurrence
or matter (whether or not characterized as a breach, default or failure to
perform on the part of Assignor) as to which Assignor is or would be required to
indemnify Assignee hereunder if such event, occurrence or matter would, with the
passage of time or notice or both, constitute a breach, default or failure to
perform under such Lease on the part of Assignor, or (ii) Assignee had knowledge
as of or prior to the Closing of any event, occurrence or matter (whether or not
characterized as a breach, default or failure to perform on the part of
Assignor) as to which Assignor is or would be required to indemnify Assignee
hereunder if such event, occurrence or matter would, with the passage of time




Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 1 of 3
941120.4

--------------------------------------------------------------------------------





or notice or both, constitute a breach, default or failure to perform under such
Lease on the part of Assignor, then in either such instance Assignor shall not
be responsible for, or obligated to indemnify or hold Assignee harmless from any
such event, occurrence or matter or the resulting breach, default or failure to
perform.
    
2.If either Party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.


3.This Assignment shall be binding on and inure to the benefit of the Parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.


4.The substantive laws of the State of California, without reference to its
conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.


5.This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument. Capitalized terms used but not defined in this Assignment have the
meaning given to such terms in the Agreement.




[Signatures on following page]






Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 2 of 3
941120.4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written.


ASSIGNOR:


SRT SECURED TOPAZ, LLC,
a Delaware limited liability company






By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




ASSIGNEE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         










Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 3 of 3
941120.4

--------------------------------------------------------------------------------






EXHIBIT A
TO ASSIGNMENT AND ASSUMPTION OF LEASES


REAL PROPERTY DESCRIPTION












Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Exhibit A – Real Property Description
941120.4

--------------------------------------------------------------------------------






SCHEDULE 1
TO ASSIGNMENT AND ASSUMPTION OF LEASES


RENT ROLL














Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Schedule 1 – Rent Roll
941120.4

--------------------------------------------------------------------------------






EXHIBIT C


BILL OF SALE




For good and valuable consideration the receipt of which is hereby acknowledged,
SRT SECURED TOPAZ, LLC, a Delaware limited liability company (“Transferor”),
does hereby sell, transfer, and convey to _________________________, a
_________________ (“Transferee”) all personal property owned by Transferor and
located on or in or used in connection with the Real Property located at 14135
Main Street, Hesperia, CA, including, without limitation, those items described
in Schedule 1 attached hereto (collectively, the “Personal Property”), pursuant
to that certain Purchase and Sale Agreement between Transferor and Transferee
for the purchase and sale of the Real Property (the “Agreement”). Transferor is
conveying the Personal Property to Transferee free and clear of free of any lien
or encumbrance thereon except as previously disclosed to and accepted by
Transferee. Capitalized terms used but not defined in this Bill of Sale have the
meaning given to such terms in the Agreement.


Transferor makes no representation or warranty regarding the condition,
merchantability, fitness or usefulness of the Personal Property, and Transferee
acknowledges and agrees that it is acquiring the Personal Property in its AS-IS,
WHERE-IS, WITH ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR
IMPLIED, except that all of the Personal Property will be free of all liens and
encumbrances.


This Bill of Sale shall be binding upon and inure to the benefit of the
successors and assigns of Transferor and Transferee.


The substantive laws of the State of California, without reference to its
conflict of law provisions, will govern the validity, construction, and
enforcement of this Bill of Sale.


This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.


Dated: ____________________, 2018.




[Signatures on following page]






Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 1 of 2
941120.4

--------------------------------------------------------------------------------





TRANSFEROR:


SRT SECURED TOPAZ, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




TRANSFEREE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         










Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 2 of 2
941120.4

--------------------------------------------------------------------------------






SCHEDULE 1
TO BILL OF SALE


PERSONAL PROPERTY












Purchase and Sale Agreement
Exhibit C – Bill of Sale
Schedule 1 – Personal Property
941120.4

--------------------------------------------------------------------------------






EXHIBIT D


ASSIGNMENT AND ASSUMPTION OF WARRANTIES
AND OTHER GENERAL INTANGIBLES




This Assignment and Assumption of Warranties and Other General Intangibles
(“Assignment”) is made and entered into as of ________, 2018, by SRT SECURED
TOPAZ, LLC, a Delaware limited liability company (“Assignor”), to
_________________________, a ________________ (“Assignee”), pursuant to that
certain Purchase and Sale Agreement (the “Agreement”) between Assignor and
Assignee relating to the real property owned by Assignor and located at 14135
Main Street, Hesperia, CA. Capitalized terms used but not defined in this
Assignment have the meaning given to such terms in the Agreement.


1.    For good and valuable consideration, the receipt of which is hereby
acknowledged, effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns and transfers unto Assignee the following:


(a)    a non-exclusive right to and interest in all warranties and guaranties
made by or received from any third party with respect to any building, building
component, structure, fixture, machinery, equipment, or material situated on,
contained in any building or other improvement situated on that certain real
property described in Exhibit A attached hereto including, without limitation,
those warranties and guaranties listed in Schedule 1 attached hereto
(collectively, “Warranties”), but only to the extent such Warranties apply
specifically to the improvements on the Real Property; provided however, that to
the extent there are any third party costs, expenses or fees in connection with
the assignment of any Warranties, including, without limitation, reliance fees
or transfer fees, Seller shall not be obligated to assign such Warranties to
Buyer unless Buyer pays all such costs, expenses and fees.


(b)    Assignor’s right, title and interest in and to any General Intangibles
(as defined in the Agreement), but only if and to the extent such General
Intangibles relate to the Real Property and not to any other property.


Assignor and Assignee further hereby agree and covenant as follows:


2.    If either Party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys, fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.




Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Page 1 of 3
941120.4

--------------------------------------------------------------------------------







3.    Assignor hereby covenants that Assignor will, at any time and from time to
time, upon written request therefor, execute and deliver to Assignee any new or
confirmatory instruments which Assignee may reasonably request in order to fully
assign, transfer to and vest in Assignee, and to protect Assignee’s right, title
and interest in and to, any of the items assigned herein or to otherwise realize
upon or enjoy such rights in and to those items.


4.    This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns.


5.    The substantive laws of the State of California, without reference to its
conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.


6.    This Assignment may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.




[Signatures on following page]










Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Page 2 of 3
941120.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.


ASSIGNOR:


SRT SECURED TOPAZ, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




ASSIGNEE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         












Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Page 3 of 3
 
941120.4

--------------------------------------------------------------------------------






EXHIBIT A
TO
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, WARRANTIES
AND OTHER GENERAL INTANGIBLES


REAL PROPERTY DESCRIPTION












Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties, Service Contracts and Other
General Intangibles
Exhibit A – Real Property Description
941120.4

--------------------------------------------------------------------------------






SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION OF WARRANTIES,
SERVICE CONTRACTS AND OTHER GENERAL INTANGIBLES


WARRANTIES AND GUARANTIES












Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Schedule 1 – Warranties and Guaranties
941120.4

--------------------------------------------------------------------------------






SCHEDULE 2
TO
ASSIGNMENT AND ASSUMPTION OF WARRANTIES,
SERVICE CONTRACTS AND OTHER GENERAL INTANGIBLES


SERVICE CONTRACTS












Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and other General
Intangibles
Schedule 2 – Service Contracts
 
941120.4

--------------------------------------------------------------------------------






EXHIBIT E


CERTIFICATE OF TRANSFEROR
OTHER THAN AN INDIVIDUAL
(FIRPTA AFFIDAVIT)




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _______________________________, a __________________________, the
transferee of certain real property located at 14135 Main Street, Hesperia, CA,
that withholding of tax is not required upon the disposition of such U.S. real
property interest by SRT SECURED TOPAZ, LLC, a Delaware limited liability
company and wholly owned subsidiary of STRATEGIC REALTY OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:


1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);


2.    Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii);


3.    Transferor’s U.S. employer identification number is __________; and


4.
Transferor’s office address is:    c/o Glenborough, LLC

66 Bovet Road, Suite 100
San Mateo, CA 94402


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.


Dated: ______________________, 2018.


[EXHIBIT – DO NOT SIGN]        
                                                    
on behalf of:


__________________________,
a _________________________






Purchase and Sale Agreement
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)
941120.4

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF TENANT ESTOPPEL




ESTOPPEL CERTIFICATE
THIS ESTOPPEL CERTIFICATE is made as of                     , by Total Renal
Care, Inc. in connection with that certain Lease Agreement dated June 25, 2007
and First Amendment to Freestanding Building Lease dated August 1, 2017 by and
between TOTAL RENAL CARE, INC., a California corporation, as Tenant and SRT
SECURED TOPAZ, LLC, a Delaware limited liability company, as
successor-in-interest to Hesperia- Main Street, LLC, as Landlord (the "Lease")
for the premises located at 14135 Main Street, Hesperia, California 92345 (the
"Premises").
Tenant hereby certifies to the best of Tenant's knowledge to Landlord and
______________________________, as follows:
1.    The Lease is now in full force and effect and has not been amended,
modified, or assigned except as noted above. There are no other oral or written
agreements or understandings between Landlord and Tenant relating to the
Premises. As of the date hereof, the Lease is in full force and effect.
2.    To Tenant's knowledge and belief, the information set forth below is true
and correct as of the date hereof:
(a)Approximate square footage of the Premises: 7,500 rentable square feet.
(a)Monthly installment of Rent as of the date hereof: $19,571.60.
(b)Commencement Date: August 31, 2008.
(c)Termination date: August 31, 2028.
(d)Security deposit: None.
(e)Prepaid rent in the amount of: None.
(f)Renewal Options: Three periods of five years each.
3.    To the best of Tenant's actual knowledge and belief, without inquiry or
investigation, there exists no default, or breach on the part of either Tenant
or Landlord under the Lease.
4.    There are no credits, defenses, or offsets to the enforcement of the
Lease, except as set forth in the Lease.
5.    No rent has been or will be paid more than 30 days in advance.




Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel
Page 1 of 2
941120.4

--------------------------------------------------------------------------------





(g)

6.    All legal notices to Tenant shall be sent to:
Tenant:     Total Renal Care, Inc.
c/o DaVita HealthCare Partners Inc.
Attention: Real Estate Legal
2000 16th Street
Denver, CO 80202
With a copy to:     relegal@davita.com
Subject: Facility #2278, Hesperia, CA
IN WITNESS WHEREOF, Tenant has executed this Estoppel Certificate as of the date
first above written.




TENANT:


TOTAL RENAL CARE, INC.,
a California corporation






By:                         
Name:    Amy DeColibus
Title:    Assistant General Counsel












Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel
Page 2 of 2
941120.4

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF SELLER’S TITLE AFFIDAVIT


Date: _________, 201_
Commitment Number: NCS-___________ (the “Commitment”)


To the actual knowledge of SRT SECURED TOPAZ, LLC, a Delaware limited liability
company (“Company”), the following is hereby certified to First American Title
Insurance Company (“Title Company”) with respect to the land described in the
above Commitment.


1.
The undersigned is the _________________ of the Company.

2.
There have been no:

a.
Bankruptcy proceedings involving the Company or dissolution proceeding involving
the Company during the time the Company had any interest in the premises
described in Exhibit A (“Land”), except as follows: ___________________.

b.
Tax liens filed against the Company, except as follows:                 ;

c.
Unsatisfied judgments of record against the Company, nor any actions pending in
any courts, which affect the Land, except as follows:             .

3.
There has/have been no labor or materials furnished to the Land at the request
of the Company in the past 180 days and there are no plans for any labor or
materials to be furnished to the Land at the request of the Company, except as
follows:                 .

4.
There are no unrecorded contracts, leases, easements or other agreements or
interest relating to the Land except the leases shown on the rent roll attached
hereto as Exhibit B, which the undersigned certifies is a true and correct copy
of the Company’s rent roll, except as follows:                     .

5.
There are no persons in possession of any portion of the Land other than
pursuant to a recorded document except tenants pursuant to the leases shown on
the rent roll attached hereto as Exhibit B, except as follows:                 .

6.
There are no encroachments or boundary line questions affecting the Land of
which the undersigned has knowledge, other than as shown on any survey delivered
to the Title Company for purposes of issuance of an ALTA Owner’s Policy, except
as follows:                 .

Affiant makes this Affidavit for the purpose of inducing First American Title
Insurance Company to issue its policy of title insurance to
___________________________, a ____________________________ (“Purchaser”) and
Purchaser’s lender, ________________________, a __________________ (“Lender”).
This Affidavit may be relied on solely by First American Title Insurance Company
in connection with the issuance of title policies to Purchaser and Lender, and
does not constitute or contain representations, warranties or statements on
which Purchaser or Lender may rely.




Purchase and Sale Agreement
Exhibit G – Form of Seller’s Title Affidavit
Page 1 of 2
941120.4

--------------------------------------------------------------------------------





The term “Actual Knowledge” of the undersigned, or references to the “knowledge”
of the undersigned means the current, actual knowledge of _______________ as of
the date of this affidavit, upon due inquiry but without imputation of matters
of record or constructive knowledge. The undersigned represents that
_________________ is the person most likely to have current, actual knowledge of
the matters described in this affidavit.


By:                     
Name:                    
Title:                      [of _____________________, a _________________,
Manager/Member of the Company]










Purchase and Sale Agreement
Exhibit G – Form of Seller’s Title Affidavit
Page 2 of 2
941120.4

--------------------------------------------------------------------------------






Exhibit A
Land Description
Real property in the City of _______________, County of _____________, State of
___________________, described as follows:












Purchase and Sale Agreement
Exhibit H – Form of Seller’s Title Affidavit
Exhibit A – Land Description
941120.4

--------------------------------------------------------------------------------






Exhibit B
Rent Roll
(See following pages)












Purchase and Sale Agreement
Exhibit G – Form of Seller’s Title Affidavit
Exhibit B – Rent Roll
941120.4

--------------------------------------------------------------------------------






ADDENDUM I


DEFINITIONS
Terms used in this Agreement shall have the meanings set forth below:
1.
2018 Stub Reconciliation. As defined in Section 7(d)(v) of the Agreement.

2.
Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The knowledge of any
Responsible Individual of Buyer, without duty of inquiry; provided that so
qualifying Buyer’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Buyer herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Buyer or such
Responsible Individual do not have but could have obtained through further
investigation or inquiry.

3.
Actual Knowledge of Seller (or Seller’s Actual Knowledge.) The knowledge of any
Responsible Individual of Seller, without duty of inquiry; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Seller herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Seller or such
Responsible Individual do not have but could have obtained through further
investigation or inquiry.

4.
Additional Rents. All amounts, other than Fixed Rents, due from Tenant under any
Lease, including without limitation, percentage rents, escalation charges for
real estate taxes, parking charges, marketing fund charges, reimbursement of
Expenses, maintenance escalation rents or charges, cost of living increases or
other charges of a similar nature, if any, and any additional charges and
expenses payable under any Lease.

5.
Affiliate. Any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
another Person, or any successor to a Person owned by the Persons controlling
the predecessor to such successor. An affiliate of a Person includes any
officer, director, managing member, member or general partner, and any record or
beneficial owner of more than 10% of any class of ownership interests in such
Person.

6.
Agreement. This Agreement between Seller and Buyer, including all Addenda,
Schedules and Exhibits attached hereto and incorporated herein by reference.

7.
Approval Date. The Business Day on or prior to the end of the Due Diligence
Period on which Buyer delivers its Approval Notice to Seller.

8.
Approval Notice. Buyer’s notice delivered to Seller (if at all) under Section
4(l) of the Agreement.





Purchase and Sale Agreement
Addendum I – Definitions
Page 1 of 7
941120.4

--------------------------------------------------------------------------------





9.
Assignment of Leases. An Assignment and Assumption of Leases in the form
attached to this Agreement as Exhibit B.

10.
Assignment of General Intangibles. An Assignment and Assumption of Warranties
and Other General Intangibles in the form attached to this Agreement as Exhibit
D.

11.
Bill of Sale. A Bill of Sale in the form attached to this Agreement as Exhibit
C.

12.
Business Day. Any day other than a Saturday, Sunday or holiday on which Bank of
America, N.A., located in San Francisco, California, is authorized or required
by law to close for business.

13.
Buyer. The “Buyer” in the preamble to this Agreement, or its permitted assignee.

14.
Buyer’s Agents. The employees, agents, contractors, consultants, officers,
directors, representatives, managers and members of Buyer or its Affiliates, and
such other Persons as are acting under the direction of, or on behalf of, Buyer
or any Affiliate of Buyer.

15.
Buyer’s Broker. CBRE, Inc.

16.
Buyer Closing Conditions. Conditions precedent to Buyer’s obligation to
consummate this transaction, as set forth in Section 5(a).

17.
Cash. Immediately available funds to be paid by Buyer at the Closing, as
provided in the Section entitled “Consideration”.

18.
Closing. The delivery of the Deed and the other documents required to be
delivered hereunder and the payment of the Consideration.

19.
Closing Date. Forty-five (45) days after delivery of an Approval Notice, or
earlier, upon mutual agreement of the Parties.

20.
Consideration. The total consideration to be paid by Buyer to Seller as
described in the Section entitled “Consideration.”

21.
Contracts. The service contracts, construction contracts for work in progress,
any warranties thereunder, management contracts, unrecorded reciprocal easement
agreements, operating agreements, maintenance agreements, franchise agreements
and other similar agreements relating to the Property.

22.
Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally, as well as general
equitable principles whether or not the enforcement thereof is considered to be
a proceeding at law or in equity.

23.
Day. The term “day” used herein and not capitalized means a calendar day.







Purchase and Sale Agreement
Addendum I – Definitions
Page 2 of 7
941120.4

--------------------------------------------------------------------------------





24.
Deed. A deed in the form attached to this Agreement as Exhibit A.

25.
Due Diligence Materials. The materials described in Schedule 1 to this
Agreement.

26.
Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., California time, on June 7, 2018.

27.
Earnest Money. The aggregate of the Initial Earnest Money Deposit and the
Remaining Earnest Money Deposit.

28.
Effective Date. The date set forth in the preamble to this Agreement, which is
the date upon which this Agreement a copy of this Agreement executed by both
Seller and Buyer has been exchanged by email transmittal of a signed, pdf copy.

29.
Environmental Laws. All federal, state, local or administrative agency
ordinances, laws, rules, regulations, orders or requirements relating to
Hazardous Materials.

30.
Environmental Reports. All environmental reports and investigations relating to
the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement.

31.
Existing Lender. Keybank, N.A., as lead agent.

32.
Expenses. All operating expenses normal to the operation and maintenance of the
Property, including without limitation: Property Taxes; current installments of
any improvement bonds or assessments which are a lien on the Property or which
are pending and may become a lien on the Property; water, sewer and utility
charges; amounts payable under any Contract for any period in which the Closing
occurs; and permits, licenses and inspection fees. Expenses shall not include
expenses which are of a capital nature.

33.
Expense Reimbursement. That amount necessary to reimburse Buyer for all of its
out-of-pocket, third-party costs and expenses related to the transactions
contemplated by this Agreement, including, without limitation, to consultants
and for third‐party reports, for legal fees incurred in connection with
negotiating and entering into a letter of intent, non-disclosure agreement, or
other preliminary document, and this Agreement, up to a maximum, in the
aggregate, of Thirty Thousand and No/100ths Dollars ($30,000).

34.
Fixed Rents. The fixed periodic payments under any Lease.

35.
General Intangibles. All general intangibles relating solely to the design,
development, operation, management and use of the Real Property, including (i)
certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations, licenses and consents obtained from any governmental
authority or other person for the development, use, operation or management of
the Real Property; (ii) engineering reports, architectural drawings, plans and
specifications relating specifically to the Real Property; and (iii) Seller’s
right, title and interest in and to any and all of the following to the extent
related to the Real Property, and assignable: trademarks, service marks, logos
or other source and business identifiers, trademark registration and
applications for registration used at or relating to the





Purchase and Sale Agreement
Addendum I – Definitions
Page 3 of 7
941120.4

--------------------------------------------------------------------------------





Real Property and any written agreement granting to Seller any right to use any
trademark or trademark registration at or in connection with the Real Property.
For the avoidance of doubt, the general intangibles do not include, and
expressly exclude, any and all general intangibles to the extent they relate in
whole or in part to properties other than the Real Property.
36.
Hazardous Materials. Any substance which is (a) designated, defined, classified
or regulated as a hazardous substance, hazardous material, hazardous waste,
toxic substance, pollutant or contaminant under any federal or state law or
regulation, (b) a petroleum hydrocarbon, including crude oil or any fraction
thereof and all petroleum products, (c) PCBs, (d) asbestos or
asbestos-containing products, (e) a flammable explosive, (f) an infectious
material, (g) a radioactive material, (h) a carcinogenic, or (i) a reproductive
toxicant.

37.
Improvements. All buildings, parking lots, parking garages, signs, walks and
walkways, fixtures and equipment and all other improvements located at or on or
affixed to the Land to the full extent that such items are owned by Seller and
constitute realty under the laws of the state in which the Land is located.

38.
Initial Earnest Money Deposit. The initial earnest money deposit(s) paid by
Buyer pursuant to the Section entitled “Consideration,” in the amount(s) of One
Hundred Thousand and No/100ths Dollars ($100,000.00).

39.
Land. The land described in Schedule 2 to this Agreement, together with all
appurtenances thereto, including without limitation easements and mineral and
water rights.

40.
Laws. All Environmental Laws, zoning and land use laws, and other local, state
and federal laws and regulations applicable to the Property, the Parties, and/or
the transactions contemplated by this Agreement.

41.
Lease. The lease for the Tenant listed in the Rent Roll.

42.
Leasing Commission. Commissions payable to brokers or other Persons in
connection with leasing space in the Property and for which the landlord is
obligated under any Lease, or for which Seller is obligated under any agreement
made by Seller with any such Person.

43.
Major Loss. Any damage or destruction to, or condemnation of, any Real Property
as to which the cost to repair, or the value of the portion taken, as the case
may be, exceeds Three Hundred Fifty Thousand and No/100ths Dollars
($350,000.00).

44.
Material Damage Ceiling. Damage in the aggregate of Four Hundred Thousand and
No/100ths Dollars ($400,000.00) suffered by Buyer as a result of any inaccuracy
or breach of any representation or warranty or covenant (on a cumulative basis
and not per occurrence) by Seller hereunder.

45.
Material Damage Floor. Damage in excess of Forty Thousand and No/100ths Dollars
($40,000.00) suffered by Buyer as a result of any inaccuracy or breach of any
representation or warranty or covenant (on a cumulative basis and not per
occurrence) by Seller hereunder.





Purchase and Sale Agreement
Addendum I – Definitions
Page 4 of 7
941120.4

--------------------------------------------------------------------------------





46.
Minor Loss. Damage or destruction to, or condemnation of, any Real Property that
is not a Major Loss.

47.
Monetary Liens. As defined in the Section entitled “Approval of Title.”

48.
New Exception. An exception to title to the Real Property that is not (i)
included in or referenced in any preliminary report delivered to Buyer prior to
the Approval Date, or in any exception document delivered to Buyer by the Title
Company prior to the Approval Date, (ii) disclosed to Buyer in any of the Due
Diligence Materials, (iii) shown on or referenced in the Survey, (iv) caused by
Buyer or any of Buyer’s Agents, or (v) previously approved in writing by Buyer
or any of Buyer’s Agents.

49.
Non-Refundable Payment. See Section 3(b).

50.
Parcel Map. That certain Final Parcel Map No. 19858 recorded in the official
records of the County as document no. 2018-0146759, in Book 250, Pages 37-38, on
April 24, 2018.

51.
Parties. Buyer and Seller.

52.
Permitted Exceptions. The Lease and the exceptions to title approved by Buyer
during the Due Diligence Period, pursuant to the title review procedure set
forth in the Agreement.

53.
Person. An individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture or governmental authority.

54.
Personal Property. All of Seller’s right, title and interest in and to the
personal property and any interest therein owned by Seller or held directly for
the benefit of Seller, if any, located on the Real Property and used in the
operation or maintenance of the Real Property.

55.
Physical Testing. Any physically intrusive, invasive or destructive testing or
investigation (however characterized) of, on or under the Property or any
portion or part thereof, for the presence or absence of Hazardous Materials, or
for other purposes, including, without limitation, by (i) taking, sampling or
testing groundwater or soils, (ii) air quality sampling or testing, or (iii)
probing, cutting, penetrating, removing or otherwise disturbing any interior or
exterior feature of the Land or Improvements in order to sample, test, observe
or monitor normally inaccessible areas, components, features or systems.

56.
Property. The Real Property, the Lease, the Personal Property, the General
Intangibles, and the Contracts (excluding Contracts to be terminated by Seller
pursuant to this Agreement).

57.
Property Taxes. As defined in Section 7(c)(ii)(c), entitled “Property Taxes.”

58.
Real Property. The Land and Improvements.

59.
Remaining Earnest Money Deposit. The additional earnest money deposit(s) paid by
Buyer on or after the Approval Date pursuant to the Section entitled
“Consideration”, in the amount of One Hundred Fifty Thousand and No/100ths
Dollars ($150,000.00)





Purchase and Sale Agreement
Addendum I – Definitions
Page 5 of 7
941120.4

--------------------------------------------------------------------------------





60.
Rent Roll. The list of each of the tenants under leases as of the date of this
Agreement, attached to this Agreement as Schedule 5.

61.
Rents. Fixed Rents and Additional Rents.

62.
Responsible Individuals. With respect to Buyer: Vic Vahe Vartanian; and with
respect to Seller: Alan Shapiro.

63.
Seller. The “Seller” in the preamble to this Agreement.

64.
Seller Related Party. Seller, any Affiliate of Seller, and any of its or their
respective shareholders, partners, members, managers, officers, directors,
employees, contractors, agents, attorneys or other representatives of Seller.

65.
Seller’s Broker. CBRE, Inc.

66.
Seller Closing Conditions. Conditions precedent to Seller’s obligation to
consummate this transaction, as set forth in Section 5(b).

67.
Service Contracts. All Contracts involving ongoing services and periodic payment
therefor, as distinguished from franchise agreements, easements, guarantees,
warranties and the like.

68.
Specific Performance Amount. Fifty Thousand and No/100ths Dollars ($50,000.00).

69.
Survey. That certain Land Title Survey of the Property delivered to Buyer with
the Due Diligence Materials.

70.
Tenant. The tenant listed on the Rent Roll.

71.
Tenant Estoppel. An estoppel certificates in the form attached to this Agreement
as Exhibit F (or on such other form as may be prescribed in the Tenant Lease),
to be provided by Seller as provided in the Section entitled “Tenant Estoppel.”

72.
Tenant Improvement Allowances. Tenant improvement allowances and/or tenant
improvement costs which the landlord is responsible to pay to Tenant or
reimburse to Tenant under its Lease.

73.
Title Company. First American Title Insurance Company – National Commercial
Services, at its office located at 2755 Campus Drive, Suite 125, San Mateo, CA
94403; Attention: Erwin J. Broekhuis, Commercial Escrow Officer, (650) 356-1729
(direct), email ebroekhuis@firstam.com.

74.
Title Policy. An owner’s standard coverage ALTA title policy, issued by Title
Company in the amount of the Consideration, showing title vested in Buyer
subject only to the Permitted Exceptions.





Purchase and Sale Agreement
Addendum I – Definitions
Page 6 of 7
941120.4

--------------------------------------------------------------------------------





75.
Transaction Documents. The Deed, Bill of Sale, Assignment of General
Intangibles, Assignment of Leases, and any and all other agreements entered into
by the Parties in connection with the Closing.











Purchase and Sale Agreement
Addendum I – Definitions
Page 7 of 7
941120.4

--------------------------------------------------------------------------------






ADDENDUM II


SELLER’S REPRESENTATIONS AND WARRANTIES
Seller hereby represents and warrants to Buyer as follows:
A.Organization and Authorization
1.    Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, and is qualified to do
business in the state of where the Property is located.
2.    Seller has full power and authority to execute and deliver this Agreement
and to perform all of the terms and conditions hereof to be performed by Seller
and to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Seller which are to be delivered to Buyer at Closing have
been duly executed and delivered by Seller and are or at the time of Closing
will be the legal, valid and binding obligation of Seller and is enforceable
against Seller in accordance with its terms, except as the enforcement thereof
may be limited by applicable Creditors’ Rights Laws. Seller is not presently
subject to any bankruptcy, insolvency, reorganization, moratorium, or similar
proceeding.
3.    The individuals and entities executing this Agreement and the instruments
referenced herein on behalf of Seller and its constituent entities, if any, have
the legal power, right and actual authority to bind Seller to the terms and
conditions hereof and thereof.
4.    Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement, nor the compliance with the
terms and conditions hereof will violate or conflict, in any material respect,
with any provision of Seller’s organizational documents or to Seller’s Actual
Knowledge any statute, regulation or rule, or, to Seller’s Actual Knowledge, any
injunction, judgment, order, decree, ruling, charge or other restrictions of any
government, governmental agency or court to which Seller is subject, and which
violation or conflict would have a material adverse effect on Seller. Seller is
not a party to any contract or subject to any other legal restriction that would
prevent fulfillment by Seller of all of the terms and conditions of this
Agreement or compliance with any of the obligations under it.
B.Title Matters
1.    Possession; No Transfers. There are no adverse or other parties in
possession of the Property, or any part thereof, with the consent of Seller
except Seller and Tenant. Seller has not granted to any Person any license,
easement, lease, or other right relating to the use or possession of the
Property or any part thereof, except Tenant or as set forth in the matters shown
of record.






Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 1 of 4
 
941120.4

--------------------------------------------------------------------------------





C.Property Condition, Use and Compliance
1.    Compliance with Laws. Except as set forth on Schedule 6 to this Agreement,
to Seller’s Actual Knowledge, Seller has not received written notice that the
use or operation of the Property is in violation of any applicable Laws.
2.    No Regulatory Proceedings. Except as set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received any written
notice of any condemnation, environmental, zoning or other land-use regulation
proceedings that have been instituted, or are planned to be instituted, which
directly identify any of the Property, nor has Seller received written notice of
any special assessment proceedings affecting any of the Property. Seller shall
notify Buyer promptly of any such proceedings of which any Seller becomes aware
prior to Closing.
3.    Environmental Matters. To the Actual Knowledge of Seller and except as set
forth in the Due Diligence Materials, there are no Hazardous Materials on or
under the Property in violation of Environmental Laws or which would require
remediation or mitigation under Environmental Laws.
D.The Lease
1.    Rent Roll. The Rent Roll attached hereto completely and accurately
reflects the material terms and conditions of the Lease in all material respects
as of its date. Except as disclosed on the Rent Roll, to the Actual Knowledge of
Seller, there are no other tenants at the Property with Seller’s consent, and no
Rents under the Lease have been collected in advance of the current month. The
Rent Roll shall be updated at the Closing to reflect any changes which occur
after the Effective Date.
2.    Security Deposit. Tenant did not pay a security deposit to Landlord.
3.    Lease. Except as set forth in Schedule 6 to this Agreement: (i) the Lease
has not been modified or amended except as set forth on the Rent Roll; (ii)
Seller has provided to Buyer a complete copy of the Lease identified on the Rent
Roll; (iii) to Seller’s Actual Knowledge, Seller is not in default under the
Lease and Tenant has delivered no written notice to Seller of a default on the
part of Seller under the Lease, (iv) to Seller’s Actual Knowledge, Tenant is not
in default under the Lease, (v) Tenant has not asserted any defense or set-off
against the payment of rent in connection with the Lease and has not contested
any tax, operating cost or other escalation payments or occupancy charges
payable under the Lease. The landlord under the Lease is not obligated to
complete or pay for any improvements, or to advance any tenant allowance, except
for improvements and allowances fully paid for or advanced prior to the
Effective Date and except as disclosed in the Due Diligence Documents. To the
extent Buyer is delivered a Tenant Estoppel as to the Lease, such Tenant
Estoppel shall supersede and replace this Section D.3 and the representations of
Seller in this Section D.3 shall not apply to the Lease or Tenant.
E.Other Matters




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 2 of 4
 
941120.4

--------------------------------------------------------------------------------





1.    No Litigation. Except as set forth on Schedule 6 to this Agreement there
is no litigation pending or, to Seller’s Actual Knowledge, threatened: (i)
against Seller that arises out of the ownership of the Property or that might
materially and detrimentally affect the value or the use or operation of any of
the Property for its intended purpose or the ability of such Seller to perform
its obligations under this Agreement; or (ii) by Seller against any Tenant.
Seller shall notify Buyer promptly of any such litigation of which Seller
becomes aware before Closing.
2.    No Contracts for Improvements. Except as set forth on Schedule 6 to this
Agreement and in connection with any new leases executed after the Effective
Date and prior to Closing, at the time of Closing there will be no outstanding
written or oral contracts made by Seller for any improvements to the Property
which have not been fully paid for and Seller shall cause to be discharged all
mechanics’ and materialmen’s liens arising from any labor or materials furnished
to the Property prior to the time of Closing under contracts for such labor or
materials made by Seller.
3.    Exhibits and Schedules. The Schedules attached hereto, as provided by or
on behalf of Seller, completely and correctly present in all material respects
the information required by this Agreement to be set forth therein, provided,
however, that as set forth in more detail in the Agreement, Seller makes no
representation or warranty as to the completeness or accuracy of any materials
contained in the Schedules that have been prepared by third parties unrelated to
Seller.
4.    Seller Not a Foreign Person. Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code.
5.    Patriot Act. Seller is not, nor is any person who owns a controlling
interest in or otherwise controls Seller, (a) listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC, Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any OFAC Laws and Regulations; or (b) a person either (i) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515, or (ii) designated under any Executive Orders. Neither
Seller nor any of its principals or affiliates is (x) a person or entity with
which Buyer is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law, or that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders, or (y) is directly or
indirectly affiliated or associated with a person or entity listed in the
preceding clause (x). To the best knowledge of Seller, neither Seller nor any of
its principals or affiliates, nor any brokers or other agents acting in any
capacity in connection with the transactions contemplated herein (I) directly or
indirectly deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders, (II)
directly or indirectly engages in any transaction in violation of any Laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering or (III) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 3 of 4
 
941120.4

--------------------------------------------------------------------------------





6.    Seller’s Due Diligence Materials. To the Actual Knowledge of Seller, the
Due Diligence Materials delivered to Buyer pursuant to this Agreement are
complete, true and correct copies of the Due Diligence Materials in Seller’s
possession.
F.Miscellaneous
1.    Timeliness of Representations and Warranties. All representations and
warranties set forth herein shall be deemed to be given as of the Effective Date
and the Closing Date unless Seller otherwise notifies Buyer in writing prior to
the Closing.
2.    Materiality Limitation. Buyer shall not be entitled to any right or remedy
for any inaccuracy in or breach of any representation, warranty or covenant
under this Agreement or any conveyance document unless the amount of damages
proximately caused thereby exceeds the Material Damage Floor, and in no event
shall the damages for which Seller is liable hereunder for any such inaccuracies
or breaches exceed in the aggregate the Material Damage Ceiling.
3.    Continuation and Survival of Representations and Warranties, Etc. All
representations and warranties by the respective Parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and,
together with all conditions, covenants and indemnities made by the respective
Parties contained herein or made in writing pursuant to this Agreement (except
as otherwise expressly limited or expanded by the terms of this Agreement),
shall survive the execution and delivery of this Agreement and shall survive the
Closing for a period of six (6) months after the Closing, or, to the extent the
context requires, beyond any termination of this Agreement for a period of six
(6) months. Any claim for breach of a representation and warranty given
hereunder must be filed and served within such six (6) month period, or be
deemed waived and released.






Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 4 of 4
 
941120.4

--------------------------------------------------------------------------------






SCHEDULE 1


TOPAZ - DAVITA
DUE DILIGENCE MATERIALS
•
ALTA Survey

o
Preliminary ALTA/ACSM Land Title Survey prepared by American Surveying & Mapping
dated September 11, 2015

•
Parcel Map

o
Parcel Map 19858

•
CAM

o
2017 Actual Recovery Schedules

•
Certificate of Occupancy

•
Certificate of Insurance-DaVita

•
CC&Rs

o
Amendment to Declaration of Covenants Conditions and Restrictions dated as of
April 25, 2018

•
Environmental

◦
Phase I Environmental Site Assessment prepared by Partner Engineering and
Science, Inc., dated September 11, 2015

◦
Phase I Environmental Site Assessment prepared by Partner Engineering and
Science, Inc., dated October 20, 2011

•
Leases

o
Total Renal Care, Inc. dba DaVita

§
Freestanding Building Lease dated June 25, 2007

§
First Amendment to Freestanding Building Lease dated August 1, 2017

•
Property Taxes

o
APN: 3057-121-19 for year July 1, 2017 to June 30, 2018

o    San Bernardino County Tax Collector paid receipt dated March 26, 2018,
$34,551.07.
•
Rent Roll

o
Rent Roll dated April 1, 2018

•
Seismic Risk Assessment Report

o
Prepared by Partner Engineering and Science, Inc., dated September 11, 2015

•
Title

o
First American Title-Preliminary Report dated January 31, 2018







Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 1 of 1
941120.4

--------------------------------------------------------------------------------






SCHEDULE 2


DESCRIPTION OF LAND








Real property in the City of Hesperia, County of San Bernardino, State of
California, described as
follows:


PARCEL ONE:


PARCEL 1 OF PARCEL MAP NO. 19858, RECORDED IN BOOK 250, PAGES 37 AND 38 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA.


PARCEL TWO:


EASEMENTS AS CREATED BY THAT CERTAIN DOCUMENT ENTITLED "AMENDMENT TO DECLARATION
OF COVENANTS CONDITIONS AND RESTRICTIONS DATED AS OF APRIL 25, 2018 AND RECORDED
MAY 15, 2018 AS INSTRUMENT NO. 2018-0175958 OF OFFICIAL RECORDS.


[NOTE: SUBJECT TO REVIEW BY TITLE COMPANY AND DESIGNATION OF NEW APN]




Purchase and Sale Agreement
Schedule 2 – Description of Land
941120.4

--------------------------------------------------------------------------------






SCHEDULE 3


ASSUMED SERVICE CONTRACTS
















Purchase and Sale Agreement
Schedule 3 – Assumed Service Contracts


941120.4

--------------------------------------------------------------------------------






SCHEDULE 4


ENVIRONMENTAL REPORTS




Phase I Environmental Site Assessment prepared by Partner Engineering and
Science, Inc, dated September 11, 2015
Phase I Environmental Site Assessment prepared by Partner Engineering and
Science, Inc, dated October 20, 2011










Purchase and Sale Agreement
Schedule 4 – Environmental Reports
941120.4

--------------------------------------------------------------------------------






SCHEDULE 5
RENT ROLL
a102topazdavitaimage102.jpg [a102topazdavitaimage102.jpg]






Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 1 of 1
941120.4

--------------------------------------------------------------------------------






SCHEDULE 6


EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES




None.












Purchase and Sale Agreement
Schedule 6 – Exceptions To Seller Representations And Warranties
941120.4